Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
by and between
CHIESI FARMACEUTICI SPA

and
CORNERSTONE THERAPEUTICS INC.
Dated as of May 6, 2009
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I PURCHASE AND SALE OF SHARES
    2    
Section 1.1. Purchase and Sale
    2    
Section 1.2. Consideration
    3    
Section 1.3. Closing
    3    
Section 1.4. Closing Deliveries by Purchaser
    3    
Section 1.5. Closing Deliveries by the Company
    3    
ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    3    
Section 2.1. Organization; Qualification
    3    
Section 2.2. Capitalization
    4    
Section 2.3. Subsidiaries
    6    
Section 2.4. Validity of New Shares
    6    
Section 2.5. Authority
    6    
Section 2.6. Consents and Approvals; No Violations
    7    
Section 2.7. SEC Reports; Financial Statements; Accounting Matters
    8    
Section 2.8. Absence of Certain Changes or Events
    9    
Section 2.9. Information Supplied
    9    
Section 2.10. Benefit Plans; Employees and Employment Practices
    9    
Section 2.11. Litigation
    12    
Section 2.12. Compliance with Applicable Laws
    12    
Section 2.13. Tax Matters
    14    
Section 2.14. Intellectual Property
    15    
Section 2.15. Opinion of Financial Advisor
    16    
Section 2.16. Brokers and Other Advisors
    16    
Section 2.17. Real Property Holding Corporation
    16    
Section 2.18. Environmental
    16    
Section 2.19. Real Property
    16    
Section 2.20. Tangible Personal Property
    17    
Section 2.21. Related–Party Transactions
    17    
Section 2.22. Company Material Contracts
    17    
Section 2.23. Insurance
    19    
Section 2.24. No Illegal Payments
    19    
Section 2.25. No Additional Representations
    19    
ARTICLE III REPRESENTATIONS AND WARRANTIES OF PURCHASER
    19    
Section 3.1. Organization
    19  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 3.2. Authority
    19    
Section 3.3. Consents and Approvals; No Violations
    20    
Section 3.4. Information Supplied
    20    
Section 3.5. Financing
    20    
Section 3.6. Curosurf
    21    
Section 3.7. Brokers and Other Advisors
    22    
Section 3.8. Investment Intent
    22    
Section 3.9. No Additional Representations
    22    
ARTICLE IV COVENANTS
    22    
Section 4.1. Conduct of Business by the Company
    22    
Section 4.2. No Solicitation
    25    
Section 4.3. Stockholder Approval; Preparation of Proxy Statement
    26    
Section 4.4. Access to Information; Confidentiality
    27    
Section 4.5. Reasonable Best Efforts to Consummate
    28    
Section 4.6. Public Announcements
    29    
Section 4.7. Contact with Customers and Suppliers
    29    
Section 4.8. Transfer Taxes
    29    
Section 4.9. Charter Amendment Approval; Filing of the Certificate of
Incorporation
    29    
Section 4.10. Notification of Certain Matters
    30    
Section 4.11. Share Issuance Top-Up
    30    
ARTICLE V CONDITIONS
    31    
Section 5.1. Conditions to Each Party’s Obligations
    31    
Section 5.2. Conditions to Obligations of Purchaser
    31    
Section 5.3. Conditions to Obligations of the Company
    32    
ARTICLE VI TERMINATION; AMENDMENT AND EXPENSES
    32    
Section 6.1. Termination
    32    
Section 6.2. Effect of Termination
    34    
Section 6.3. Fees and Expenses
    34    
ARTICLE VII MISCELLANEOUS
    35    
Section 7.1. Representations and Warranties Do Not Survive
    35    
Section 7.2. Notices
    35    
Section 7.3. Entire Agreement
    36    
Section 7.4. Waiver
    36  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 7.5. Amendment
    36    
Section 7.6. No Third-Party Beneficiaries
    37    
Section 7.7. Assignment; Binding Effect
    37    
Section 7.8. GOVERNING LAW
    37    
Section 7.9. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL
    37    
Section 7.10. Remedies
    38    
Section 7.11. Invalid Provisions
    38    
Section 7.12. Counterparts
    38    
Section 7.13. Interpretation
    38  

EXHIBITS

 
Exhibit A: Employment Agreements
 
Exhibit B: Stockholders Agreement
 
Exhibit C: Governance Agreement
 
Exhibit D: Purchaser Registration Rights Agreement
 
Exhibit E: Stockholders Registration Rights Agreement
 
Exhibit F: Form of Charter Amendment
 
Exhibit G: Amended Bylaws
 
Exhibit H: Form of U.S. Curosurf Agreement

SCHEDULES

 
Company Disclosure Schedule
 
Schedule A: List of Individuals Entering into Employment Agreements
 
Schedule B: List of Stockholders Entering into Stockholders Voting Agreement
 
Schedule C: Data Regarding U.S. Sales of Curosurf

iii 



--------------------------------------------------------------------------------



 



INDEX OF DEFINED TERMS

              Page
2008 Annual Report
    8  
affiliate
    40  
Agreement
    1  
Amended Bylaws
    2  
Antitrust Division
    29  
Balance Sheet Date
    9  
Benefit Plans
    10  
business day
    39  
Cash Consideration
    3  
Charter Amendment
    2  
Charter Amendment Approval
    7  
Charter Documents
    4  
Closing
    3  
Closing Date
    3  
Code
    5  
Common Stock
    1  
Company
    1  
Company Balance Sheet
    9  
Company Disclosure Schedule
    3  
Company Intellectual Property
    16  
Company Material Contracts
    18  
Company Option Plans
    5  
Company Permits
    13  
Company Preferred Stock
    5  
Company SEC Documents
    8  
Company Stock Awards
    5  
Company Stock Sale
    3  
Confidentiality Agreement
    29  
Consideration
    3  
contract
    8  
control
    40  
Curosurf Intellectual Property
    22  
Curosurf MAE
    22  
DGCL
    7  
Drug Law
    12  
DSOS
    8  
EMEA
    12  
Employment Agreements
    1  
Encumbrances
    6  
Environmental Laws
    17  
ERISA
    10  
ERISA Affiliate
    10  
Exchange Act
    8  
expenses
    34  
FDA
    12  

              Page
Financial Advisor
    16  
First Quarter Form 10-Q
    9  
FTC
    29  
Fully Diluted Basis
    31  
Governance Agreement
    1  
Governmental Authority
    8  
HSR Act
    8  
Indebtedness
    24  
Initial Stock Purchase Agreement
    1  
Initial Stock Sale
    1  
Intellectual Property
    16  
Investigational Products
    13  
laws
    12  
Material Adverse Effect
    4  
New Shares
    1  
ordinary course of business
    39  
Pension Plans
    10  
Permitted Encumbrances
    16  
person
    39  
Proxy Statement
    27  
Purchaser
    1  
Purchaser Registration Rights Agreement
    1  
Purchaser Voting Agreement
    2  
reasonable best efforts
    39  
Recommendation
    27  
Representatives
    28  
SEC
    8  
Share Deficit Amount
    31  
Stock Sale Approval
    7  
Stockholders Agreement
    1  
Stockholders Meeting
    27  
Stockholders Registration Rights Agreement
    2  
Stockholders Voting Agreement
    2  
subsidiary
    39  
Superior Proposal
    26  
Takeover Proposal
    26  
Tax
    15  
Tax Return
    15  
Termination Date
    33  
Termination Fee
    35  
to the Company’s knowledge
    39  
Transaction Documents
    2  
U.S. Curosurf Agreement
    3  
U.S. Curosurf Rights
    3  



iv 



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     This STOCK PURCHASE AGREEMENT, dated as of May 6, 2009 (this “Agreement” ),
is by and between CHIESI FARMACEUTICI SPA, a corporation organized under the
laws of Italy (“Purchaser”), and CORNERSTONE THERAPEUTICS INC., a Delaware
corporation (the “Company”).
RECITALS
     WHEREAS, the parties wish to engage in a series of transactions pursuant to
which, among other things (i) Purchaser will purchase an aggregate of 1,600,000
shares of common stock, par value $0.001 per share, of the Company (“Common
Stock”) from two of the Company’s stockholders for an aggregate consideration of
$8,800,000 (which represents $5.50 per share) (the “Initial Stock Sale”);
(ii) Purchaser will contribute to the Company $15,465,075 in cash and the U.S.
Curosurf Rights (as defined below) in exchange for 11,902,741 newly-issued
shares of Common Stock (the “New Shares”); and (iii) upon completion of the
Initial Stock Sale and the Company Stock Sale (as defined below), Purchaser will
own approximately 13,502,741 shares of Common Stock;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Purchaser and two stockholders of the Company are entering into a stock purchase
agreement (the “Initial Stock Purchase Agreement”), dated the same date as this
Agreement, which provides for the Initial Stock Sale to be consummated upon the
terms and subject to the conditions set forth therein and substantially
concurrently with the consummation of the transactions contemplated by this
Agreement;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
certain executives of the Company set forth on Schedule A hereto are entering
into employment agreements with the Company (the “Employment Agreements”), each
dated the same date as this Agreement, which shall become effective upon the
Closing (as defined below), copies of which are attached hereto as Exhibit A;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Purchaser, certain stockholders of the Company and the Company are entering into
a Stockholders Agreement (the “Stockholders Agreement”), dated the same date as
this Agreement, which shall become effective upon the Closing and which provides
for, among other things, restrictions on transfers of Common Stock owned by the
stockholders and certain call options and rights of first offer over Common
Stock owned by the executives, a copy of which is attached hereto as Exhibit B;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company, Purchaser and, solely with respect to the sections identified
therein, certain stockholders of the Company named therein are entering into a
Governance Agreement (the “Governance Agreement”), dated the same date as this
Agreement, which shall become effective upon the Closing and which sets forth
certain rights and obligations of the Company and Purchaser concerning, among
other things, certain corporate governance matters, the voting of Purchaser’s
shares of Common Stock and certain limitations on future acquisitions and
dispositions of shares of Common Stock by Purchaser, a copy of which is attached
hereto as Exhibit C;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company and Purchaser are entering into a Registration Rights Agreement (the
“Purchaser Registration Rights Agreement”), dated the same date as this
Agreement, which shall become effective upon the Closing and which sets forth
Purchaser’s right to require the Company to file with the SEC (as defined below)
certain registration statements under the Securities Act (as defined below) with
respect to the resale of the shares of Common Stock acquired pursuant to the
Initial Stock Sale and Company Stock Sale, a copy of which is attached hereto as
Exhibit D;

 



--------------------------------------------------------------------------------



 



     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company and certain stockholders of the Company are entering into a
Registration Rights Agreement (the “Stockholders Registration Rights
Agreement”), dated the same date as this Agreement, which shall become effective
upon the Closing and which sets forth such stockholders’ rights to require the
Company to file with the SEC (as defined below) certain registration statements
under the Securities Act (as defined below) with respect to the resale of the
shares of Common Stock owned by such stockholders, a copy of which is attached
hereto as Exhibit E;
     WHEREAS, the Governance Agreement contemplates that an amendment to the
Company’s certificate of incorporation in the form attached hereto as Exhibit F
(the “Charter Amendment”) will be adopted, filed, and become effective following
the Closing in accordance with applicable law, and the amended and restated
bylaws of the Company in the form attached hereto as Exhibit G (the “Amended
Bylaws”) will be adopted concurrently with the approval of the transactions
contemplated by this Agreement and will become effective at or prior to the
Closing;
     WHEREAS, the board of directors of the Company has, by the unanimous vote
of the directors present (i) determined that the Company Stock Sale is fair to
and in the best interests of the Company and the Company’s stockholders,
(ii) approved this Agreement, the Charter Amendment, the Amended Bylaws and the
other Transaction Documents (as defined below) and the transactions contemplated
hereby and thereby, (iii) declared advisable the Charter Amendment, and
(iv) resolved to submit each of the Company Stock Sale and the Charter Amendment
to a vote of the Company’s stockholders and, subject to the terms hereof, to
recommend approval by the stockholders of the Company Stock Sale and the Charter
Amendment;
     WHEREAS, concurrently with the execution and delivery of this Agreement,
Purchaser and certain of the existing stockholders of the Company set forth on
Schedule B hereto are entering into a voting agreement (the “Stockholders Voting
Agreement”), dated the same date as this Agreement, pursuant to which such
existing stockholders have agreed to vote all of the shares of Common Stock that
are beneficially owned by them on the applicable record date in favor of the
approval of the Company Stock Sale and the approval and adoption of the Charter
Amendment; and
     WHEREAS, concurrently with the execution and delivery of this Agreement,
the Company and Purchaser are entering into a voting agreement (the “Purchaser
Voting Agreement”, and, together with this Agreement, the Initial Stock Purchase
Agreement, the Employment Agreements, the Stockholders Agreement, the Governance
Agreement, the Purchaser Registration Rights Agreement, the Stockholders
Registration Rights Agreement, the Charter Amendment, the Amended Bylaws, the
Stockholders Voting Agreement and the Purchaser Voting Agreement, the
“Transaction Documents”), dated the same date as this Agreement, pursuant to
which Purchaser has agreed to vote all of the shares of Common Stock that will
be beneficially owned by them after the Closing and on the applicable record
date in favor of the approval of and adoption of the Charter Amendment.
     NOW, THEREFORE, the parties hereby agree as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
     Section 1.1. Purchase and Sale. At the Closing, upon the terms and subject
to the conditions set forth in this Agreement and following the closing of the
Initial Stock Sale, the Company will issue and sell the New Shares to Purchaser,
and Purchaser will purchase and accept the New Shares from the Company (the
“Company Stock Sale”).

2



--------------------------------------------------------------------------------



 



     Section 1.2. Consideration. The consideration (the “Consideration”) to be
paid by Purchaser to the Company for the New Shares at the Closing shall be
(a) U.S.$ 15,465,075 (the “Cash Consideration”) and (b) the license, grant,
assignment and transfer of the exclusive rights to distribute and market
Curosurf in the United States (the “U.S. Curosurf Rights”) pursuant to and in
accordance with the terms of a license and distribution agreement between
Purchaser and the Company in the form of Exhibit H, to be dated prior to or as
of the date of the Closing (the “U.S. Curosurf Agreement”).
     Section 1.3. Closing. The closing of the Company Stock Sale (the “Closing”)
shall be held at the offices of Clifford Chance US LLP, 31 West 52nd Street, New
York, New York 10019, at 10:00 a.m. local time, on the second business day
following the satisfaction or waiver of all conditions set forth in Article V
(other than conditions that, by their nature, are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions) or at
such other time or place as Purchaser and the Company mutually shall agree. The
date of the Closing is referred to herein as the “Closing Date”.
     Section 1.4. Closing Deliveries by Purchaser. At the Closing, Purchaser
shall deliver or cause to be delivered to the Company:
     (a) the Cash Consideration, by wire transfer of immediately available funds
in United States dollars to such account or accounts as the Company may direct
in advance by written notice to Purchaser; and
     (b) a duly executed counterpart of the U.S. Curosurf Agreement.
     Section 1.5. Closing Deliveries by the Company. At the Closing, the Company
shall deliver to Purchaser:
     (a) certificates representing the New Shares; and
     (b) a duly executed counterpart of the U.S. Curosurf Agreement.
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants to Purchaser that (i) except as set
forth in the disclosure schedule delivered by the Company to Purchaser prior to
the execution and delivery of this Agreement (the “Company Disclosure
Schedule”), which schedule shall identify any exceptions to the representations,
warranties and covenants contained in this Agreement (with specific reference to
the particular Section or subsection to which such information relates;
provided, that an item disclosed in any Section or subsection shall be deemed to
have been disclosed for each other Section or subsection of this Agreement to
the extent the relevance is readily apparent on the face of such disclosure) and
(ii) except as disclosed in the Company SEC Documents (as defined below) filed
and publicly available before the date of this Agreement (except for the
forward-looking statements therein and the risk factors thereof):
     Section 2.1. Organization; Qualification.
     (a) The Company and each of its subsidiaries is a corporation duly
organized, validly existing and in good standing (to the extent such concept
exists in the relevant jurisdiction) under the laws of the jurisdiction of its
organization and has all requisite corporate power and authority to own,
license, use, lease and operate its assets and properties and to carry on its
business as it is now being conducted. The Company has made available to
Purchaser before the date of this Agreement complete and correct

3



--------------------------------------------------------------------------------



 



copies of its certificate of incorporation and bylaws and the certificate of
incorporation and bylaws (or corresponding organizational documents) of each of
its subsidiaries (collectively, the “Charter Documents”). Such Charter Documents
are in full force and effect and the Company is not in default of any provision
thereunder.
     (b) The Company and each of its subsidiaries is duly qualified or licensed
to do business and in good standing in each jurisdiction in which the assets or
property owned, licensed, used, leased or operated by it or the nature of the
business conducted by it makes such qualification or licensing necessary, except
in such jurisdictions where the failure to be so duly qualified or licensed and
in good standing would not have a Material Adverse Effect. For purposes of this
Agreement, a “Material Adverse Effect” means any event, circumstance, change or
effect individually or in the aggregate that has or would reasonably be expected
to have a material adverse effect on the business, assets, properties,
liabilities, results of operations or financial condition of the Company and its
subsidiaries taken as a whole or impairs, prevents or delays the ability of the
Company to perform its obligations hereunder, other than any event,
circumstance, change or effect due to (A) general economic, market or political
conditions, except in the event those conditions have a materially
disproportionate effect on the Company and its subsidiaries, taken as a whole,
as compared to other persons operating in the same industry, (B) matters
generally affecting the industry in which the Company operates, except in the
event those conditions have a materially disproportionate effect on the Company
and its subsidiaries, taken as a whole, as compared to other persons operating
in the same industry, (C) the announcement or expectation of this Agreement, the
other Transaction Documents or the transactions contemplated hereby or thereby,
including any termination of, reduction in or other negative impact on
relationships, contractual or otherwise, with any funding sources, customers,
suppliers, distributors, licensors, licensees, partners or employees of the
Company or any of its subsidiaries to the extent related to the announcement or
performance of this Agreement and the other Transaction Documents or the
identity of Purchaser, (D) any of the requirements or limitations imposed on any
party pursuant to this Agreement or the other Transaction Documents, including
compliance with any covenants in this Agreement and such other Transaction
Documents, (E) changes in applicable laws or regulations or in accounting
policies or principles or in any interpretations of any of the foregoing,
(F) any outbreak or escalation of war or armed hostilities or any act of
terrorism, (G) earthquakes, hurricanes or other natural disasters or acts of
God, (H) any failure by the Company to meet any published estimates or
expectations as to revenues, earnings or other measures of financial or
operating performance, (I) any failure by the Company to meet any projections,
forecasts or budgets prepared by or on behalf of the Company, it being
understood however that the factors giving rise to any such failure are not
otherwise excluded by this clause (I) from the definition of “Material Adverse
Effect” or (J) a decline in the Company’s stock price, in and of itself.
     Section 2.2. Capitalization.
     (a) The authorized capital stock of the Company consists of 90,000,000
shares of Common Stock and 5,000,000 shares of preferred stock, par value $0.001
per share (“Company Preferred Stock”). At the close of business on May 5, 2009,
(i) 12,499,370 shares of Common Stock were issued and outstanding (including an
aggregate of 475,355 restricted shares granted under the Company Option Plans
(as defined below)), (ii) no shares of Company Preferred Stock were issued and
outstanding, (iii) 2,069,090 shares of Common Stock were issuable upon the
exercise of options and other similar rights (the “Company Stock Awards”)
granted under the Company’s 2000 Equity Incentive Plan, 2003 Stock Incentive
Plan, 2004 Stock Incentive Plan, 2005 Stock Incentive Plan and 2005 Stock Option
Plan (each as amended from time to time and collectively, the “Company Option
Plans”) and (iv) 725,633 shares of Common Stock were reserved and available for
issuance pursuant to outstanding warrant agreements. All outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable, were issued in compliance with all applicable
federal and state securities laws, and have not been issued in violation of any
preemptive or similar rights. The

4



--------------------------------------------------------------------------------



 



Company has duly reserved 153,083 shares of Common Stock for future issuances
pursuant to the Company Option Plans. Except as set forth above in this
Section 2.2(a), and for changes since the date referred to above resulting from
the exercise of Company Stock Awards outstanding on such date in accordance with
their terms, there are no outstanding shares of capital stock or other voting
securities of the Company, securities of the Company convertible into or
exchangeable for shares of capital stock or other securities of the Company or
subscriptions, options, warrants, puts, calls, phantom stock rights, stock
appreciation rights, stock-based performance units, agreements, understandings,
claims or other commitments or rights of any type granted or entered into by the
Company or any of its subsidiaries relating to the issuance, sale, repurchase or
transfer of any securities of the Company or that give any person or entity the
right to receive any economic benefit or right similar to or derived from the
economic benefits and rights of securities of the Company. There are no
outstanding obligations of the Company or any of the Company’s subsidiaries to
repurchase, redeem or otherwise acquire or make any investment in (by means of a
loan, capital contribution or otherwise) any securities of the Company, any of
the Company’s subsidiaries or any other person or to vote or to dispose of any
securities of the Company or any of the Company’s subsidiaries.
     (b) The Company is not a party to any contract obligating the Company,
directly or indirectly, to issue additional securities and there is no
circumstance or condition that may give rise to a claim by any person that such
person is entitled to acquire any securities of the Company. Other than the
Stockholders Voting Agreement and the Purchaser Voting Agreement, the Company is
not a party to any stockholder agreements, voting agreements, voting trusts or
any such other similar arrangements with respect to the transfer, voting or
other rights associated with its securities and, to the Company’s knowledge,
there are no such agreements to which the Company is not a party.
     (c) The Company has provided to Purchaser a report dated as of December 31,
2008 and updated through May 5, 2009, that sets forth with respect to all equity
grants that are outstanding as of such date: (i) the name of each holder of such
equity grants; (ii) the total number of shares subject to such equity grants
originally issued to such holder; (iii) the date on which such equity grants
were issued; (iv) the number of shares subject to the equity grants which have
vested and the number of shares that remain subject to such equity grant;
(v) the vesting schedule for such equity grants; (vi) the term of such equity
grants; (vii) the purchase price per share of such equity grants; and
(viii) whether such equity grant has been designated an “incentive stock option”
as defined in Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”). The Company has delivered to Purchaser accurate and complete copies of
(A) its standard form of grant agreement for equity grants, (B) any agreement
that deviates in any material respect from the standard form of agreement for
equity grants and (C) the Company Option Plans.
     (d) All outstanding Company Stock Awards have been duly authorized and
validly issued and were issued in compliance with all applicable federal and
state securities laws.
     (e) All shares of Common Stock subject to issuance upon exercise of the
Company Stock Awards, upon issuance in accordance with the terms and conditions
specified in the instruments pursuant to which they are issuable, will be duly
authorized, validly issued, fully paid and nonassessable.
     (f) The Company does not have outstanding any bonds, debentures, notes or
other obligations or debt securities the holders of which have the right to vote
(or convertible into, or exercisable or exchangeable for, securities having the
right to vote) on any matter.

5



--------------------------------------------------------------------------------



 



     Section 2.3. Subsidiaries.
     (a) Section 2.3(a) of the Company Disclosure Schedule lists each subsidiary
of the Company and sets forth with respect to each such subsidiary the
jurisdiction of incorporation or organization, the authorized and outstanding
capital stock of such subsidiary and the owner(s) of record of such outstanding
capital stock. All the outstanding shares of capital stock (or other securities
having by their terms voting power to elect a majority of directors or others
performing similar functions) of each such subsidiary are owned by the Company,
by another wholly-owned subsidiary of the Company or by the Company and another
wholly-owned subsidiary of the Company, free and clear of all liens, charges,
security interests, mortgages, pledges, options, preemptive rights, rights of
first refusal or first offer, proxies, levies, voting trusts or agreements, or
other adverse claims or restrictions on title or transfer of any nature
whatsoever (collectively, “Encumbrances”), and are duly authorized, validly
issued, fully paid and nonassessable. There are no securities convertible into
or exchangeable for shares of capital stock or other securities of any
subsidiary of the Company, or subscriptions, options, warrants, puts, calls,
phantom stock rights, stock appreciation rights, stock-based performance units,
agreements, understandings, claims or other commitments or rights of any type
granted or entered into by the Company or any of its subsidiaries relating to
the issuance, sale, repurchase or transfer of any securities of any subsidiary
of the Company or that give any person or entity the right to receive any
economic benefit or right similar to or derived from the economic benefits and
rights of securities of any subsidiary of the Company. Except for the capital
stock of its subsidiaries, the Company does not own, directly or indirectly, any
capital stock or other ownership interest in any person. The Company is not
subject to any obligation or requirement to provide funds to or make any
investment (in the form of a loan, capital contribution or otherwise) in any
person.
     (b) Other than the shares of capital stock set forth in Section 2.3(a) of
the Company Disclosure Schedule, no subsidiary of the Company has outstanding
securities of any kind. No subsidiary of the Company is party to any contract
obligating such subsidiary, directly or indirectly, to issue any additional
securities and there is no circumstance or condition that may give rise to a
claim by any person that such person is entitled to acquire the securities of
any such subsidiary.
     (c) No subsidiary of the Company has outstanding any bonds, debentures,
notes or other obligations or debt securities the holders of which have the
right to vote (or convertible into, or exercisable or exchangeable for,
securities having the right to vote) on any matter.
     (d) Other than the subsidiaries set forth in Section 2.3(a) of the Company
Disclosure Schedule, neither the Company nor any subsidiary of the Company,
directly or indirectly, owns any securities or other interest in any
corporation, partnership, joint venture or other business association or entity.
     (e) There are no obligations, contingent or otherwise, of the Company or
any subsidiary of the Company to provide funds to or make an investment (in the
form of a loan, capital contribution or otherwise) in any entity.
     Section 2.4. Validity of New Shares. When issued and paid for in accordance
with the provisions of this Agreement, the New Shares will be duly authorized
and validly issued, fully paid and nonassessable and free of any Encumbrances
other than Encumbrances (i) imposed under applicable securities laws or
(ii) imposed under any of the Transaction Documents.
     Section 2.5. Authority.
     (a) The Company has all requisite corporate power and authority to execute
and deliver this Agreement and each other Transaction Document to which it is a
party and to perform and consummate the transactions contemplated hereby and
thereby. The execution, delivery and performance of this

6



--------------------------------------------------------------------------------



 



Agreement and each other Transaction Document to which it is a party and the
consummation by the Company of the transactions contemplated by this Agreement
and the other Transaction Documents to which the Company is a party have been
duly authorized by all necessary corporate action on the part of the Company and
no other corporate proceedings on the part of the Company are necessary to
authorize this Agreement or any other Transaction Document to which the Company
is a party or to consummate transactions contemplated hereby and thereby, other
than (i) the approval of the Company Stock Sale by a majority of the votes cast
by all stockholders entitled to vote, as required under the rules of the NASDAQ
Capital Market (the “Stock Sale Approval”); and (ii) the approval of the Charter
Amendment by the affirmative vote of the holders of not less than 75% of the
issued and outstanding shares of Common Stock (the “Charter Amendment
Approval”). This Agreement, the Amended Bylaws and each other Transaction
Document to which the Company is a party has been duly executed and delivered by
the Company and, assuming the accuracy of the representations made in
Section 3.2, constitute valid and binding obligations of the Company,
enforceable against the Company in accordance with their respective terms.
     (b) The board of directors of the Company, at a meeting duly called and
held, by the unanimous vote of all the directors present (i) adopted a
resolution approving this Agreement, the Charter Amendment and each other
Transaction Document to which the Company is a party, (ii) approved the Company
Stock Sale, the other transactions contemplated hereby and the transactions
contemplated by the Transaction Documents; (iii) determined that the Company
Stock Sale is fair to, and in the best interests of, the Company and its
stockholders; (iv) declared the Charter Amendment advisable; (v) took all
actions necessary to render any anti-takeover statute or regulation inapplicable
to each of the transactions contemplated by the Transaction Documents; and
(vi) resolved to recommend that the Company’s stockholders vote in favor of the
Company Stock Sale and the Charter Amendment.
     (c) The board of directors of the Company has taken all actions so that the
restrictions contained in Section 203 of the General Corporation Law of the
State of Delaware (the “DGCL”) applicable to a “business combination” (as
defined in such Section 203), and any other applicable law, will not apply to
Purchaser or its affiliates with respect to the execution and delivery of this
Agreement and the other Transaction Documents and the consummation of the
transactions contemplated by this Agreement and the other Transaction Documents.
No other anti-takeover statute or regulation applies to this Agreement and the
other Transaction Documents and the consummation of the transactions
contemplated by this Agreement and the other Transaction Documents. The Company
does not have any stockholder rights plan in effect.
     Section 2.6. Consents and Approvals; No Violations.
     (a) The execution, delivery and performance by the Company of this
Agreement and each other Transaction Document to which it is a party and the
consummation by the Company of the transactions contemplated hereby and thereby
do not and will not require any filing or registration with, notification to, or
authorization, permit, consent or approval of, or other action by or in respect
of, any U.S. or non-U.S. government, regulatory or administrative authority,
agency, instrumentality or commission or any court, tribunal, judicial or
arbitral body or other similar authority (a “Governmental Authority”) other than
(i) the filing of the Charter Amendment with the Secretary of State of the State
of Delaware (the “DSOS”), (ii) compliance with any applicable requirements of
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR
Act”), (iii) compliance with any applicable requirements of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), (iv) compliance with any
applicable requirements of the NASDAQ Capital Market and (v) where the failure
to obtain such consents, approvals, authorizations or permits or to make such
filings or notifications would not reasonably be expected to have a Material
Adverse Effect.

7



--------------------------------------------------------------------------------



 



     (b) Subject to the receipt of the Charter Amendment Approval and the filing
of the Charter Amendment with the DSOS, the execution, delivery and performance
by the Company of this Agreement and each other Transaction Document to which
the Company is a party and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) conflict with or result
in any breach of any provision of the Charter Documents or (ii) result in a
violation or breach of, or constitute (with or without notice or lapse of time
or both) a default under, or give rise to any right of termination, amendment,
cancellation, acceleration or loss of rights or benefits or the creation or
acceleration of any right or obligation under or result in the creation of any
Encumbrance upon any of the properties or assets of the Company or any of its
subsidiaries under, any of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, loan, credit agreement, lease,
license, permit, concession, franchise, purchase order, sales order, contract,
agreement or other instrument, understanding or obligation, whether written or
oral (a “contract”), to which the Company or any of its subsidiaries is a party
or by which any of its properties or assets may be bound or (iii) violate any
law applicable to the Company, any of its subsidiaries or any of their
properties or assets, except in the case of clause (iii) for violations,
breaches or defaults that would not reasonably be expected to have a Material
Adverse Effect.
     Section 2.7. SEC Reports; Financial Statements; Accounting Matters.
     (a) The Company has filed with the Securities and Exchange Commission (the
“SEC”) all reports on Form 10-K, 10-Q and 8-K, and all proxy materials, required
to be filed or furnished by it since October 31, 2008 (collectively, the
“Company SEC Documents”). None of the Company SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. No subsidiary of the Company is required to make any filings with
the SEC or any similar Governmental Authority, the NASDAQ Capital Market or any
other stock exchange or quotation service.
     (b) The audited consolidated financial statements of the Company included
in the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2008 (the “2008 Annual Report”), including any related notes
thereto, were prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(except as may be set forth in the notes thereto and fairly present in all
material respects the consolidated financial position of the Company and its
consolidated subsidiaries as at the dates thereof and the consolidated results
of their operations and cash flows for the periods indicated.
     (c) The Company is in compliance with (i) the applicable provisions of the
Sarbanes-Oxley Act of 2002 and (ii) the applicable listing and corporate
governance rules and regulations of the NASDAQ Capital Market.
     (d) The Company maintains a system of internal controls over financial
reporting (as defined in Rules 13a-15(f) and 15d-15(f) under the Exchange Act)
sufficient to provide reasonable assurances regarding the reliability of
financial reporting and preparation of financial statements for external
purposes in accordance with United States generally accepted accounting
principles. There are no significant deficiencies or material weaknesses in the
design or operation of the Company’s internal controls that would adversely
affect the Company’s ability to record, process, summarize and report financial
data. There is no fraud, whether or not material, that involves management or
other employees who have a significant role in the Company’s internal controls.
The Company has (i) implemented disclosure controls and procedures (as defined
in Rule 13a-15(e) under the Exchange Act) to ensure that material information
relating to the Company, including its consolidated subsidiaries, is recorded,
processed, summarized and reported within the time periods specified by the
SEC’s rules and forms and

8



--------------------------------------------------------------------------------



 



is accumulated and made known to the management of the Company as appropriate to
allow timely decisions regarding required disclosure, and that all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and the Chief Financial
Officer of the Company required under the Exchange Act with respect to such
reports and (ii) has disclosed, based on its most recent evaluation prior to the
date of this Agreement, to the Company’s outside auditors and the audit
committee of the board of directors of the Company (x) any significant
deficiencies and material weaknesses in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
in any material respect the Company’s ability to record, process, summarize and
report financial information and (y) any fraud, whether or not material, that
involves management or other employees who have a significant role in the
Company’s internal control over financial reporting.
     (e) There are no liabilities, obligations or commitments of any nature
whatsoever, asserted or unasserted, known or unknown, absolute or contingent,
accrued or unaccrued, matured or unmatured or otherwise of the Company or any of
its subsidiaries that would be required to be reflected or reserved against in a
consolidated balance sheet of the Company and its consolidated subsidiaries
prepared in accordance with United States generally accepted accounting
principles other than (i) liabilities reflected, accrued, reserved against or
otherwise disclosed in the Company’s audited consolidated balance sheet as of
December 31, 2008, included in the 2008 Annual Report (the “Company Balance
Sheet”), (ii) liabilities incurred in the ordinary course of business since the
date of such balance sheet (the “Balance Sheet Date”), (iii) liabilities or
obligations incurred pursuant to or in connection with the transactions
contemplated by this Agreement and (iv) liabilities or obligations that would
not reasonably be expected to result in a Material Adverse Effect.
     (f) Section 2.7(f) of the Company Disclosure Schedule sets forth a draft,
dated May 6, 2009, of the form of Quarterly Report on Form 10-Q for the quarter
ended March 31, 2009 to be filed by the Company with the SEC (the “First Quarter
Form 10-Q”).  As of the date hereof, the First Quarter Form 10-Q does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. 
     Section 2.8. Absence of Certain Changes or Events. Since the Balance Sheet
Date and through and including the date of this Agreement, (a) the business of
the Company has been conducted in the ordinary course of business in all
material respects, except as permitted under Section 4.1 and (b) there has not
been any development, occurrence or event that, individually or in the aggregate
with other developments, occurrences or events since that date, has had a
Material Adverse Effect.
     Section 2.9. Information Supplied. The Proxy Statement (as defined below)
will not, at the time of the Stockholders Meeting (as defined below), contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they are made, not
misleading. The Proxy Statement will, when filed by the Company with the SEC,
comply as to form in all material respects with the applicable provisions of the
Exchange Act and the rules and regulations thereunder. Notwithstanding the
foregoing, the Company makes no representation or warranty with respect to any
information which may be supplied by or on behalf of Purchaser or any of its
representatives or advisers for inclusion in the Proxy Statement.
     Section 2.10. Benefit Plans; Employees and Employment Practices.
     (a) Section 2.10(a) of the Company Disclosure Schedule contains a complete
and accurate list of each (x) “employee pension benefit plan” (as defined in
Section 3(2) of the Employee Retirement

9



--------------------------------------------------------------------------------



 



Income Security Act of 1974, as amended (“ERISA”)) (referred to herein as
“Pension Plans”), “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA), and any other employee benefit plan (within the meaning of Section 3(3)
of ERISA) that is maintained or sponsored by the Company or to which the Company
contributes or for which the Company has or may have any liability, contingent
or otherwise, either directly or as a result of an ERISA Affiliate, and (y) any
other benefit arrangement, obligation or practice to provide benefits, other
than salary, as compensation for services rendered, to one or more present or
former employees, directors, agents or independent contractors, that is
maintained or sponsored by the Company or to which the Company contributes or
for which the Company has otherwise has or may have any liability, contingent or
otherwise, either directly or as a result of an ERISA Affiliate, including,
without limitation, bonus, nonqualified deferred compensation, incentive
compensation, stock ownership, stock purchase, stock option, phantom stock,
retirement, vacation, severance, change of control, disability, workers’
compensation, death benefit, hospitalization, medical, fringe benefit, excess
benefit, executive compensation, stock appreciation, restricted stock,
indemnification, collective bargaining agreement, vacation pay, sick leave,
severance policies or arrangements, or tuition reimbursement (collectively,
“Benefit Plans”). With respect to each Benefit Plan, the Company has made
available to Purchaser a true, correct and complete copy of: (i) any current
plan documents and amendments thereto; (ii) for the most recently ended plan
year, all IRS Form 5500 series forms (and any financial statements and other
schedules attached thereto) filed with respect to any Benefit Plan; (iii) all
current summary plan descriptions and subsequent summaries of material
modifications with respect to each Benefit Plan for which such descriptions and
modifications are required under ERISA; (iv) the most recent IRS determination
letter for each Pension Plan that is intended to be qualified under
Section 401(a) of the Code; (v) all notices that were issued within the
preceding three years by the IRS, Department of Labor, or any other Governmental
Authority with respect to any Benefit Plan; and (vi) any other material document
relating to a Benefit Plan. For purposes of this Section 2.10, the term
“Company” includes any ERISA Affiliate. For purposes of this Section 2.10, the
term “ERISA Affiliate” shall mean any person that, together with the Company, is
or was at any time treated as a single employer under Section 414 of the Code or
Section 4001 of ERISA. Each Pension Plan intended to be qualified under
Section 401(a) of the Code has been the subject of a determination letter from
the Internal Revenue Service to the effect that such Pension Plan is so
qualified under all currently applicable provisions of Section 401(a) of the
Code and, to the knowledge of the Company, no circumstances exist that would
adversely affect the qualification of any such Pension Plan.
     (b) Except as would not, individually or in the aggregate, have a Material
Adverse Effect, each Benefit Plan has been operated and administered in
accordance with its terms and with applicable law, including, but not limited
to, ERISA, the Code and in each case the regulations thereunder.  Each Benefit
Plan intended to be “qualified” within the meaning of Section 401(a) of the Code
has received a favorable determination letter from the IRS as to its tax exempt
status, or has pending an application for such determination from the IRS with
respect to those provisions for which the remedial amendment period under
Section 401(b) of the Code has not expired or is a prototype plan covered by the
prototype plan sponsor’s favorable determination letter, and, to the knowledge
of the Company, there is not any reason why any such determination letter should
be revoked. The Company does not sponsor, maintain or contribute to, or has any
liability, contingent or otherwise, with respect to, any employee benefit plan
subject to Section 302 of ERISA, Section 412 of the Code or Title IV of ERISA.
None of the Benefit Plans is a multi-employer plan. The Company does not
contribute to, and has never contributed to or had any liability, contingent or
otherwise, with respect to, a multiemployer plan. The Company does not
contribute to, and has never contributed to or had any liability, contingent or
otherwise, with respect to, a plan that has two or more contributing sponsors at
least two of whom are not under common control, within the meaning of
Section 4063 of ERISA. No Benefit Plan provides benefits, including death or
medical benefits (whether or not insured), with respect to current or former
employees or beneficiary or covered dependent of an employee or former employee
or directors of the Company or any subsidiary of the Company beyond their
retirement or other termination of service, other than (A) coverage mandated

10



--------------------------------------------------------------------------------



 



by applicable Law or (B) death benefits or retirement benefits under any
“employee pension plan” (as such term is defined in Section 3(2) of ERISA).
Except as would not, individually or in the aggregate, have a Material Adverse
Effect, no liabilities as a result of a failure to comply with the continuation
coverage requirements of Section 601 et seq. of ERISA and Section 4980B of the
Code has been incurred by the Company, any subsidiary of the Company or any of
their respective ERISA Affiliates that has not been satisfied in full, and, to
the knowledge of the Company, no condition exists that shall result in the
Company, any subsidiary of the Company or any of their respective ERISA
Affiliates incurring any such liability. Except as would not, individually or in
the aggregate, have a Material Adverse Effect, all amounts withheld from
employee paychecks or other amounts payable by the Company or a subsidiary of
the Company with respect to each Benefit Plan in respect of current or prior
plan years have been contributed to the applicable Benefit Plan or paid or
accrued in accordance with generally accepted accounting principles. Except as
would not, individually or in the aggregate, have a Material Adverse
Effect, neither the Company nor a subsidiary of the Company has engaged in a
transaction in connection with which the Company or a subsidiary of the Company
reasonably could be subject to either a civil penalty assessed pursuant to
Section 409 or 502(1) of ERISA or a material tax imposed pursuant to
Section 4975 or 4976 of the Code. There are no pending or, to the knowledge of
the Company, threatened or anticipated claims (other than routine claims for
benefits) by, on behalf of or against any of the Benefit Plans or any trusts
related thereto which would reasonably be expected to result in any liability of
the Company or any subsidiary of the Company. Neither the Company nor its
subsidiaries has agreed or otherwise committed to, whether in writing or
otherwise, increase or improve the compensation, benefits or terms and
conditions of employment or service of any director, officer, employee or
consultant other than as required under an applicable Benefit Plan. Each Benefit
Plan may be amended and terminated in accordance with its terms. No Benefit Plan
is presently under audit or examination (nor has notice been received of a
potential audit or examination) by the IRS, the Department of Labor or any other
Governmental Authority, and no matters are pending with respect to any Benefit
Plan under any IRS program.
     (c) No payments or benefits under any Benefit Plan or other agreement of
the Company, singularly or in the aggregate, will be considered “excess
parachute payments” under Section 280G of the Code. Neither the Company nor any
subsidiary has the obligation to indemnify, hold harmless or gross-up any
individual with respect to any excise tax imposed under Section 4999 of the
Code. No payments or benefits under any Benefit Plan or other agreement of the
Company are, or expected to be, subject to the disallowance of a deduction under
Section 162(m) of the Code. Neither the Company nor any subsidiary has the
obligation to indemnify, hold harmless or gross-up any individual with respect
to any penalty tax or interest under Section 409A of the Code. To the knowledge
of the Company, each Benefit Plan that is a “nonqualified deferred compensation
plan” (as defined in Section 409A(d)(1) of the Code) is in documentary
compliance with Section 409A of the Code. The Company believes that each
nonqualified deferred compensation plan that is subject to Section 409A of the
Code has been operated since January 1, 2005 in good faith compliance with
Section 409A of the Code.
     (d) Section 2.10(d) of the Company Disclosure Schedule lists each Benefit
Plan, employment, severance, consulting or other contract or with or for the
benefit of any officer, director or employee of the Company or any of its
subsidiaries that provides for any payment, additional benefits, severance,
termination, vesting or acceleration of benefits or rights or otherwise, or
other payments or liabilities, upon a “change of control” or the execution of
this Agreement or the consummation of any of the transactions contemplated
hereby.
     (e) The Company does not maintain, have any obligation to contribute to or
have any liability, contingent or otherwise, with respect to, any benefit plan
or arrangement outside the United State and has never had any obligation or
liability with respect to any such benefit plan or arrangement. The Company does
not employ any individual outside the United States.

11



--------------------------------------------------------------------------------



 



     (f) Neither the Company nor any subsidiary of the Company is the subject of
a proceeding asserting it has committed an unfair labor practice, nor, to the
knowledge of the Company, is any such proceeding threatened, nor is there any
strike or other labor dispute by the employees of the Company or any subsidiary
of the Company pending or threatened, nor does the Company have knowledge of any
activity involving any employee of the Company or any subsidiary of the Company
or labor organization seeking to certify a collective bargaining unit or
engaging in union organizational activity.
     Section 2.11. Litigation. There are no suits, claims, actions, proceedings
or investigations pending or, to the knowledge of the Company, threatened by or
against the Company or any of its subsidiaries before any Governmental Authority
that, if adversely determined, reasonably would be expected to result in a
Material Adverse Effect. Neither the Company nor any of its subsidiaries is
subject to any outstanding order, writ, judgment, decree, injunction or
settlement that reasonably that prohibits the Company Stock Sale or any other
transaction contemplated by the Transaction Documents.
     Section 2.12. Compliance with Applicable Laws.
     (a) The Company and its subsidiaries are in compliance with all statutes,
laws, ordinances, rules, orders, regulations, guidelines or other binding
directives of any Governmental Authority (collectively, “laws”) applicable to
the Company or its subsidiaries or by which any of their respective properties
are bound except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect. Except as would not result in a Material Adverse
Effect, neither the Company nor its subsidiaries has been notified in writing by
any Governmental Authority of any violation or investigation or to the Company’s
knowledge, orally of any violation or investigation with respect to any such
law, including, but not limited to, laws enforced by United States Attorneys,
the United States Food and Drug Administration (the “FDA”), other federal or
state administrative agencies and attorneys general of U.S. states and
territories, the Centers for Medicare and Medicaid Services, the European
Medicines Agency (“EMEA”) and comparable Governmental Authorities in any
jurisdiction (collectively, “Drug Law” )).
     (b) The Company and its subsidiaries have all applications, licenses,
requests for approvals, exemptions, permits, variances, orders, approvals and
other regulatory authorizations from Governmental Authorities required to
conduct their respective businesses as now being conducted (the “Company
Permits”), except where the failure to hold such Company Permits or the
suspension or cancellation thereof would not reasonably be expected to have a
Material Adverse Effect, and no such suspension or cancellation of any of the
Company Permits is pending or, to the knowledge of the Company, threatened, in
each case. The Company and its subsidiaries are in compliance with the terms and
conditions of the Company Permits, except where the failure so to comply would
not reasonably be expected to have a Material Adverse Effect. The Company has
made available to Purchaser all material Company Permits from the FDA.
     (c) The Company has made available to Purchaser all (i) approved and
pending new drug applications (including Section 505(b)(2) applications) and
abbreviated new drug applications as of the date hereof and (ii) all
pre-clinical and clinical studies and trials and bioequivalence studies
referenced in the Company’s investigational new drug applications, pending new
drug applications (including Section 505(b)(2) applications) and abbreviated new
drug applications previously or as of the date hereof currently undertaken or
sponsored by the Company or any subsidiary of the Company. The Company has made
available to Purchaser true, complete and accurate copies of all material data
and reports with respect to such applications, studies and trials, and all other
material information regarding the quality, efficacy and safety of the Products,
as well as products subject to an Investigational New Drug Application
(“Investigational Products”). The Company has made available to Purchaser all
material correspondence and contact information between the Company, the FDA,
EMEA and other Governmental

12



--------------------------------------------------------------------------------



 



Authorities regarding the products and Investigational Products in the Company’s
possession, as the case may be, and, to the extent provided to the Company or
any subsidiary of the Company, material correspondence between the FDA, EMEA and
other Governmental Authorities relating thereto, including but not limited to
(1) reports of inspection observations from any Governmental Authority related
to manufacturing facilities where the products are being manufactured, to the
extent such report relates to a product, (2) establishment inspection reports
from any Governmental Authority, to the extent such report relates to a product,
(3) any FDA Form 483s relating to the products or any equivalent thereto from
any Governmental Authority in any applicable jurisdiction, (4) any minutes of
meetings between the Company and FDA, EMEA or other Governmental Authorities
regarding the products and (5) any notice, warning letter, regulatory letter,
Section 305 notice, or any other similar communication to the Company or any of
the subsidiaries stating that their businesses were or are in material violation
of any law, clearance, Company Permit, consent, guidance or guideline, or were
or are the subject of any material pending or, to the knowledge of the Company,
threatened Governmental Authority investigation, proceeding, review or inquiry.
     (d) Except as would not result in a Material Adverse Effect, none of the
Company, any of its subsidiaries or any officers or, to the Company’s knowledge,
employees of the Company or any of its subsidiaries is currently, or has been
convicted of any crime or been debarred pursuant to 21 U.S.C. Section 335a(a) or
21 U.S.C. Section 335a(b) or any similar law or to the Company’s knowledge,
engaged in any conduct for which debarment is mandated by 21 U.S.C.
Section 335a(a) or any similar law or authorized by 21 U.S.C. Section 335a(b),
or been charged with or convicted under U.S. law for conduct relating to the
development or approval, or otherwise relating to the regulation of any product
that is a drug under the Generic Drug Enforcement Act of 1992, or any other
relevant or analogous law in any applicable jurisdiction.
     (e) None of the Company, any of its subsidiaries or any officers or, to the
Company’s knowledge, employees of the Company or any of its subsidiaries is
currently excluded from participating in the federal health care programs under
Section 1128 of the Social Security Act or any similar law, or otherwise made
ineligible to participate in U.S. federal or state health care programs, or any
other relevant or analogous law in any applicable jurisdictions or, to the
Company’s knowledge, engaged in any conduct for which such person could be
excluded from participating in the federal health care programs under
Section 1128 of the Social Security Act or any similar law, or otherwise made
ineligible to participate in U.S. federal or state health care programs, or any
other relevant or analogous law in any applicable jurisdictions. Except as would
not result in a Material Adverse Effect, none of the Company, any of its
subsidiaries or any officers or, to the Company’s knowledge, employees of the
Company or any of its subsidiaries is currently, or has violated or caused a
violation of any federal or state health care fraud and abuse or false claims
statute or regulation, including, without limitation, the Medicare/Medicaid
Anti-kickback provisions of the Social Security Act, 42 U.S.C. § 1320a-7b(b),
and the relevant regulations in 42 C.F.R. Part 1001, or any other relevant or
analogous law in any applicable jurisdictions. Except as would not result in a
Material Adverse Effect, neither the Company nor any subsidiary, nor any
officer, nor, to the Company’s knowledge, employee or agent acting on behalf of
the Company or any subsidiary, has, unless corrected in a subsequent statement,
act or disclosure made prior to the date hereof, made an untrue statement of a
material fact or fraudulent statement to the FDA or any other Governmental
Authority, failed to disclose a material fact required to be disclosed to the
FDA or any other Governmental Authority, or committed an act, made a statement,
or failed to make a statement that, at the time such disclosure was made, would
reasonably be expected to violate the FDA policy respecting “Fraud, Untrue
Statements of Material Fact, Bribery, and Illegal Gratuities,” set forth in 56
Fed Reg. 46191 (September 10, 1991) or any similar policy or other relevant or
analogous law in any applicable jurisdiction. Except as would not result in a
Material Adverse Effect, none of the Company, any of its subsidiaries or any
officers or, to the Company’s knowledge, employees of the Company or any of its
subsidiaries has provided any false or fraudulent information to the Centers for
Medicare & Medicaid

13



--------------------------------------------------------------------------------



 



Services, any of its contractors, or Part D prescription drug plans, for any
purpose, including, but not limited to, coverage of any of its products or the
setting of any reimbursement rates. Except as would not result in a Material
Adverse Effect, none of the Company, any of its subsidiaries or any officers or,
to the Company’s knowledge, employees of the Company or any of its subsidiaries
has provided any false or fraudulent information to any compendia that are used
by any Federal healthcare program to establish coverage or payment for any of
the Company’s products. Except as would not result in a Material Adverse Effect,
none of the Company, any of its subsidiaries or any officers or, to the
Company’s knowledge, employees of the Company or any of its subsidiaries has
furnished any false or fraudulent reimbursement advice to any actual or
potential customer, or has indicated how any actual or potential customer could
profit from seeking reimbursement for any of the Company’s products. Except as
would not result in a Material Adverse Effect, each of the Company, its
subsidiaries’ officers and, to the Company’s knowledge, employees of the Company
or any of its subsidiaries, are all in material compliance with the PhRMA Code
on Interactions with Healthcare Professionals.
     (f) The Company and its subsidiaries have no knowledge of any material
failure (or any material investigation with respect thereto) by them or any
licensor, licensee, partner or distributor of the Company or any of its
subsidiaries to have at all times complied in all material respects with their
obligations to report accurate pricing and other relevant information for the
Company’s or its subsidiaries’ products to a Governmental Authority and to
pricing services relied upon by a Governmental Authority or other payors for
such products.
     (g) Except as would not result in a Material Adverse Effect, no product
manufactured, tested, distributed, held and/or marketed by the Company or any of
its subsidiaries has been recalled, withdrawn, suspended or discontinued
(whether voluntarily or otherwise) since the date such product was acquired by
the Company or one of its subsidiaries. Except as would not result in a Material
Adverse Effect, no proceedings (whether completed or pending) seeking the
recall, withdrawal, suspension or seizure of any such product or pre-market
approvals or marketing authorizations of any such product are pending, or to the
knowledge of the Company, threatened, against the Company or any of its
subsidiaries, nor have any such proceedings been pending at any time since the
date such product was acquired by the Company or one of its subsidiaries. The
Company has provided or made available to Purchaser all material current U.S.
annual periodic reports and all information about adverse drug experiences
obtained or otherwise received by the Company, in each case since December 31,
2005, from any source, in the United States or outside the United States,
including information derived from clinical investigations prior to any market
authorization approvals, commercial marketing experience, postmarketing clinical
investigations, postmarketing epidemiological/surveillance studies, reports in
the scientific literature, and unpublished scientific papers, relating to any
product or, to the Company’s knowledge, Investigational Product manufactured,
tested, distributed, held and/or marketed by the Company, any of its
subsidiaries in the possession of the Company or any of its subsidiaries, except
for any adverse drug experiences or reports which would not result in a Material
Adverse Effect.
     Section 2.13. Tax Matters.
     (a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) all Tax Returns required to be filed with any taxing authority by,
or with respect to, the Company and its subsidiaries have been filed, and such
Company Tax Returns are correct and complete in all material respects; (ii) the
Company and its subsidiaries have paid all Taxes shown as due and payable on
such Tax Returns; and (iii) the Company has made provision in its financial
statements for all Taxes payable by the Company and its subsidiaries for which
no Tax Return has yet been filed.
     (b) There is no action, suit, proceeding, audit or claim now pending
against the Company or any of its subsidiaries in respect of any Tax.

14



--------------------------------------------------------------------------------



 



     (c) Except as would not reasonably be expected to have a Material Adverse
Effect, the Company and its subsidiaries have withheld and paid all Taxes
required to have been withheld and paid in connection with amounts paid or owing
to any employee, independent contractor, creditor, stockholder or other third
party.
     (d) For purposes of this Agreement, (i) “Tax” means any federal, state,
local or foreign income, gross receipts, property, sales, use, license, excise,
franchise, employment, payroll, withholding, alternative or add on minimum, ad
valorem, transfer or excise tax, or any other Tax, custom, duty, governmental
fee or other like assessment or charge of any kind whatsoever, together with any
interest, penalty, addition to Tax or additional amount imposed by any
governmental authority or any obligation to pay Taxes imposed on any entity for
which a party to this Agreement is liable as a result of any indemnification
provision or other contractual obligation, and (ii) “Tax Return” means any
return, report or similar statement required to be filed with respect to any Tax
(including any attached schedules), including any information return, claim for
refund, amended return or declaration of estimated Tax.
     (e) Neither the Company nor any of its subsidiaries has waived any statute
of limitations in respect of Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency.
     (f) Neither the Company nor any of its subsidiaries is party to any
agreement, contract arrangement or plan that has resulted or could result,
separately or in the aggregate, in the payment of any (i) “excess parachute
payment” within the meaning of Section 280 of the Code (or any corresponding
provision of state, local or foreign Tax law) and (ii) amount that will not be
fully deductible as a result of Section 162(m) of the Code (or any corresponding
provision of state, local or foreign Tax law).
     (g) Notwithstanding any other provision of this Article II, the provisions
of this Section 2.13 are the sole representations and warranties of the Company
relating to Tax, Tax Returns or any other topic addressed in this Section 2.13.
     Section 2.14. Intellectual Property.
     (a) Except as would not reasonably be expected to have a Material Adverse
Effect, (i) the Company and each of its subsidiaries own free and clear of all
Encumbrances (other than Permitted Encumbrances) or have a valid and enforceable
right to use all Intellectual Property used in their businesses as currently
conducted (the “Company Intellectual Property”); (ii) neither the Company nor
any of its subsidiaries has received any notice since January 1, 2007 alleging
that the conduct of the business of the Company or its subsidiaries has
infringed or misappropriated the Intellectual Property of any other person or
challenging the validity or enforceability of any Company Intellectual Property,
and there is no suit, judicial, arbitral or other similar proceeding or claim
pending (or to the knowledge of the Company, threatened) against the Company or
any of its subsidiaries or, to the knowledge of the Company, against any other
person, in which allegations to the same effect have been made; (iii) to the
knowledge of the Company, no other person is infringing any Company Intellectual
Property and (iv) to the knowledge of the Company, the conduct of the respective
businesses of the Company and its subsidiaries does not infringe the
Intellectual Property of any other person. “Permitted Encumbrances” means
(i) Encumbrances for Taxes or other governmental charges not yet due and payable
or which are being contested in good faith, (ii) mechanics’, carriers’,
warehousemen’s, workers’ and other similar Encumbrances, (iii) Encumbrances on
assets incurred to finance the acquisition of such assets or the construction of
improvements thereon, (iv) easements, rights of way, building, zoning and other
similar encumbrances or title defects, (v) Encumbrances on assets incurred in
the ordinary course of business and (vi) other Encumbrances that do not
materially impair the use of the underlying property in the ordinary course.

15



--------------------------------------------------------------------------------



 



     (b) For purposes of this Agreement, “Intellectual Property” means all
patents, copyrights, trade secrets, trademarks, trade names, service marks
(including any applications for, and registrations of any of the foregoing),
ideas, concepts, discoveries, know-how, technology, inventions, improvements,
modifications, techniques, processes, methods, operations, products, services,
models, prototypes, logos, styles, designs (whether the design is ornamental or
otherwise), computer programs and related documentation, other works of
authorship, mask works and the like that are subject to patent, copyright, trade
secret, trademark or other intellectual property protection.
     (c) Notwithstanding any other provision of this Article II, the provisions
of this Section 2.14 are the sole representations and warranties of the Company
relating to Intellectual Property or any other topic addressed in this
Section 2.14.
     Section 2.15. Opinion of Financial Advisor. The board of directors of the
Company has received the opinion of Houlihan Lokey Howard & Zukin (the
“Financial Advisor”), dated the date of this Agreement, to the effect that, as
of the date of this Agreement, the Consideration to be received by the Company
is fair to the Company from a financial point of view.
     Section 2.16. Brokers and Other Advisors. No broker, investment banker,
financial advisor or other person, other than the Financial Advisor, the fees
and expenses of which will be paid by the Company, is entitled to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company.
     Section 2.17. Real Property Holding Corporation. The Company is not a real
property holding corporation within the meaning of Section 897(c)(2) of the Code
and any regulations promulgated thereunder.
     Section 2.18. Environmental. The Company and its subsidiaries are and have
been in material compliance with all and to the Company’s knowledge have no
material liability under any Environmental Laws (including all permits and
licenses required thereunder). “Environmental Laws” means all federal, state,
local, foreign, provincial laws (including common law), statutes, regulations,
and ordinances having the force or effect of law, and all judicial and
administrative orders and determinations, concerning pollution or protection of
the environment and worker health and safety, including all those relating to
the presence, use, production, generation, handling, transportation, treatment,
storage, disposal, distribution, labeling, testing, processing, discharge,
release, threatened release, exposure, control, or cleanup of any hazardous
materials, substances or wastes, chemical substances or mixtures, pesticides,
pollutants, contaminants, toxic chemicals, petroleum products or byproducts,
asbestos, or polychlorinated biphenyls, that were enacted prior to the Closing
Date and as they are in effect on the Closing Date. Except as would not result
in a Material Adverse Effect, neither the Company nor any of its subsidiaries
has received any written notice of any violation of, or any material liability
under, any Environmental Law and no action, suit, proceeding or orders are
pending, or to the Company’s knowledge, are threatened against the Company or
any of its subsidiaries pursuant to or alleging any violation or liability under
Environmental Laws.
     Section 2.19. Real Property.
     (a) Neither the Company nor any subsidiary owns any real property.
     (b) Section 2.19(b) of the Company Disclosure Schedule sets forth the
address of each parcel of leased real property and a true and complete list of
all leases for each such parcel of leased real property. The Company has made
available to Purchaser a true and complete copy of each such lease

16



--------------------------------------------------------------------------------



 



(including all amendments, extensions, renewals and other agreements with
respect thereto). The Company has not received written notice of any material
default under any of such leases which has not been cured or waived. The Company
(or one of its subsidiaries) has a valid and enforceable leasehold interest in
each such parcel of leased real property. Except as set forth in Section 2.19(b)
of the Company Disclosure Schedule, (i) the Company (or one of its subsidiaries)
has a valid and enforceable leasehold interest in each such parcel of leased
real property, (ii) to the Company’s knowledge, neither the Company nor any of
its subsidiaries is in material default under such leases, and (iii) to the
Company’s knowledge, no event has occurred that would (including upon the giving
of notice or the passage of time) constitute a material breach or material
default thereunder or allow the other party thereto to terminate or accelerate
performance under or otherwise modify any of such leases.
     (c) No portion of such leased real property is currently being subleased,
licensed or underlet to any other party.
     Section 2.20. Tangible Personal Property. Except: (a) as set forth on the
Company Balance Sheet and (b) for Permitted Encumbrances, the Company or one of
its subsidiaries owns good and marketable title to, free and clear of all Liens
other than Permitted Encumbrances, or has a valid and enforceable contract,
license or lease to use, all of the tangible personal property shown on the
Company Balance Sheet or acquired after the date of the Company Balance Sheet,
in each case, which is material to its business or operations. Each such item of
material personal property is in operable condition and repair, subject to
normal wear and tear, except as would not result in a Material Adverse Effect.
     Section 2.21. Related–Party Transactions. Except as disclosed in the
Company SEC Reports, no employee, officer, or director of the Company or member
of his or her immediate family or any affiliate of the Company (other than a
wholly-owned subsidiary of the Company) is indebted to the Company, nor is the
Company indebted (or committed to make loans or extend or guarantee credit) to
any of them. To the Company’s knowledge, except as disclosed in the Company SEC
Reports, none of such persons has any direct or indirect ownership interest in
any firm or corporation with which the Company is affiliated or with which the
Company has a business relationship, or any firm or corporation that competes
with the Company, except that employees, officers, or directors of the Company
and members of their immediate families may own stock in publicly traded
companies that may compete with the Company. Except as disclosed in the Company
SEC Reports, no member of the immediate family of any officer or director of the
Company is directly or indirectly interested in any material contract with the
Company.
     Section 2.22. Company Material Contracts.
     (a) Section 2.22(a) of the Company Disclosure Schedule sets forth a list as
of the date of this Agreement of each of the following types of written
contracts to which any of the Company or its subsidiaries is a party
(collectively, the “Company Material Contracts”), in each case, except to the
extent set forth in the exhibit index in a Company SEC Report:
          (i) any employment, management, severance, change in control or
indemnification arrangements or agreements with any current or former employee
of the Company or any of its subsidiaries or any other person that has future
required scheduled payments in excess of $150,000 per annum, other than those
terminable by the Company or any of its subsidiaries on no more than 30 days
notice without material liability or obligation;
          (ii) any employee collective bargaining agreement;

17



--------------------------------------------------------------------------------



 



          (iii) any agreement under which the Company or any of its subsidiaries
has advanced or loaned any amount to any of its directors, officers, managers or
employees outside of the ordinary course of business;
          (iv) any agreement containing a covenant not to compete, exclusivity
provision, right of first or last refusal or negotiation or similar right to any
of the foregoing granted by the Company or any of its subsidiaries in favor of a
third party that materially impairs the business of the Company and its
subsidiaries as currently conducted, taken as a whole;
          (v) any agreement relating to the licensing of any material
Intellectual Property by the Company or any of its subsidiaries to a third party
or by a third party to the Company or any of its subsidiaries or otherwise
affecting the Company’s ability to use or exploit any material Company
Intellectual Property or the Intellectual Property rights of third parties
material to the Company’s business (in all cases, excluding agreements for
commercially available, off-the-shelf software);
          (vi) any material manufacturing or quality agreements relating to the
sale or distribution of any products of the Company;
          (vii) any material joint venture, partnership or similar arrangement;
          (viii) any lease or similar agreement under which (a) the Company or
one of its subsidiaries is lessee of, or holds or uses, any machinery,
equipment, vehicle or other tangible personal property owned by a third party or
(b) the Company or one of its subsidiaries is a lessor or sublessor of, or makes
available for use by any third party, any tangible personal property owned or
leased by the Company or one of its subsidiaries, in any case which has future
required scheduled payments in excess of $250,000 per annum;
          (ix) any agreement or contract under which the Company or one of its
subsidiaries has borrowed any money or issued any note, indenture or other
evidence of Indebtedness (as defined in Section 4.1(p)) or guaranteed
Indebtedness or liabilities of others (other than intercompany Indebtedness
among the Company and its subsidiaries, guarantees of Indebtedness of the
Company or any of its subsidiaries, endorsements for the purpose of collection,
or purchases of equipment or materials made under conditional sales contracts,
in each case in the ordinary course of business ) or any letter of credit issued
on behalf of the Company or any of its subsidiaries having an outstanding
principal amount in excess of $1,000,000;
          (x) any agreement for the sale or purchase of any material asset other
than in the ordinary course of business entered into since January 1, 2008 with
a purchase price in excess of $1,000,000;
          (xi) any other agreement (including any consulting agreement),
contract, lease, license or instrument, in each case not included in clauses
(i) through (x) above or set forth on any of the other sections of the Company
Disclosure Schedule, to which the Company or one of its subsidiaries is a party
or by or to which any of their assets are bound or subject that has a remaining
term of more than one year and is not terminable (without penalty) on notice of
12 months or less and that has future required scheduled payments to or by the
Company or one of its subsidiaries in excess of $250,000 per annum (other than
warranty obligations in the ordinary course of business, purchase orders and
leases).
     (b) The Company has delivered to, or made available for inspection by,
Purchaser (including by filing with the SEC) a copy of each Company Material
Contract. Except as disclosed in the Company Disclosure Schedule, each Company
Material Contract is in full force and effect, and is a valid binding

18



--------------------------------------------------------------------------------



 



and enforceable obligation of the Company or its subsidiaries and, to the
Company’s knowledge, of the other parties thereto where such failure to be so
valid, binding and enforceable and in full force and effect would not,
individually or in the aggregate, constitute a Material Adverse Effect. The
Company or one of its subsidiaries, as applicable, is not (with or without the
lapse of time or the giving of notice, or both) in material breach or default
thereunder except for those breaches or defaults that would not have a Company
Material Adverse Effect. The Company has not received any written notice or, to
the Company’s knowledge, threat of breach, termination, cancellation or
non-renewal that is currently in effect with respect to any Company Material
Contract.
     Section 2.23. Insurance. The Company maintains in full force and effect
such types and amounts of insurance issued by insurers of recognized
responsibility insuring the Company with respect to its business and properties,
in such amounts and against such losses and risks which are usual and customary
in the Company’s business as to amount and scope.
     Section 2.24. No Illegal Payments. None of the Company, any of its
subsidiaries or, to the Company’s knowledge, any affiliate, officer, agent or
employee thereof, directly or indirectly, has, since inception, on behalf of or
with respect to the Company or any of its subsidiaries, (a) made any unlawful
domestic or foreign political contributions, (b) made any payment or provided
services which were not legal to make or provide or which the Company, any of
its subsidiaries or any affiliate thereof or any such officer, employee or other
person should reasonably have known were not legal for the payee or the
recipient of such services to receive, (c) received any payment or any services
which were not legal for the payer or the provider of such services to make or
provide, (d) had any material transactions or payments which are not recorded in
its accounting books and records or (e) had any off-book bank or cash accounts
or “slush funds.”
     Section 2.25. No Additional Representations. Except as otherwise expressly
set forth in this Article II, none of the Company, its subsidiaries or any other
person acting on their behalf makes any representation or warranty of any kind,
express or implied, in connection with the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, except as expressly
set forth in this Article II, no representation or warranty is made by or on
behalf of the Company or its subsidiaries as to any information provided in any
management presentation, through any virtual or physical data room or otherwise,
including in respect of any financial projections, estimates, forecasts or other
data.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
     Purchaser represents and warrants to the Company as follows:
     Section 3.1. Organization. Purchaser is a corporation duly organized,
validly existing and in good standing (to the extent such concept exists in the
relevant jurisdiction) under the laws of the jurisdiction of its organization
and has all requisite corporate power and authority to own, license, use, lease
and operate its assets and properties and to carry on its business as now being
conducted, except where the failure to be so organized, existing and in good
standing or to have such power and authority would not reasonably be expected to
prevent or delay the consummation of the transactions contemplated hereby or the
transactions contemplated by the other Transaction Documents to which it is a
party.
     Section 3.2. Authority. Purchaser has all requisite corporate power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party and to perform and consummate the transactions
contemplated hereby and thereby. The execution, delivery and

19



--------------------------------------------------------------------------------



 



performance of this Agreement and each other Transaction Document to which it is
a party and the consummation of the transactions contemplated hereby and thereby
have been duly authorized by all necessary organization action on the part of
Purchaser and no other organizational proceedings on the part of Purchaser are
necessary to authorize this Agreement and each other Transaction Document to
which it is a party or to consummate such transactions. No vote of the
stockholders of Purchaser is required to approve this Agreement, any other
Transaction Document to which Purchaser is a party or the transactions
contemplated hereby and thereby. This Agreement and each other Transaction
Document to which it is a party has been duly executed and delivered by
Purchaser and, assuming the accuracy of the representations made in Section 2.5,
constitutes a valid and binding obligation of Purchaser enforceable against it
in accordance with their terms.
     Section 3.3. Consents and Approvals; No Violations.
     (a) The execution, delivery and performance by Purchaser of this Agreement
and each other Transaction Document to which it is party and the consummation by
it of the transactions contemplated hereby and thereby do not and will not
require any filing or registration with, notification to, or authorization,
permit, consent or approval of, or other action by or in respect of, any
Governmental Authority other than (i) compliance with any applicable
requirements of the HSR Act, (ii) compliance with any applicable requirements of
the Exchange Act, (iii) compliance with any applicable requirements of the
NASDAQ Capital Market and (iv) where the failure to obtain such consents,
approvals, authorizations or permits, or to make such filings or notifications,
would not reasonably be expected to prevent or materially delay the consummation
of the transactions contemplated hereby and thereby.
     (b) The execution, delivery and performance by Purchaser of this Agreement
and each Transaction Document to which it is a party and the consummation by it
of the transactions contemplated hereby and thereby do not and will not
(i) conflict with or result in any breach of any provision of the organizational
documents of Purchaser, (ii) result in a violation or breach of, or constitute
(with or without notice or lapse of time or both) a default under, or give rise
to any right of termination, amendment, cancellation, acceleration or loss of
benefits under, or result in the creation of any Encumbrance upon any of the
properties or assets of Purchaser or any of its subsidiaries under, any of the
terms, conditions or provisions of any contract to which it or any of its
subsidiaries is a party or by which any of its properties or assets may be bound
or (iii) violate any judgment, order, writ, preliminary or permanent injunction
or decree or any statute, law, ordinance, rule or regulation of any Governmental
Authority applicable to Purchaser, any of its subsidiaries or any of their
properties or assets.
     (c) Purchaser is not aware of any fact relating to it or its businesses
that might reasonably be expected to impair its ability to obtain, on a timely
basis, all consents, orders, authorizations and approvals from Governmental
Authorities necessary for the consummation of the transactions contemplated
hereby.
     Section 3.4. Information Supplied. None of the information supplied or to
be supplied by Purchaser specifically for inclusion in the Proxy Statement will,
at the time it is supplied, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading.
     Section 3.5. Financing. Purchaser has funds sufficient to pay the Cash
Consideration at the Closing.

20



--------------------------------------------------------------------------------



 



     Section 3.6. Curosurf.
     (a) Purchaser has the right to grant to the Company the U.S. Curosurf
Rights, pursuant to and in accordance with the provisions of the U.S. Curosurf
Agreement free and clear of any and all Encumbrances.
     (b) There are no suits, claims, actions, proceedings or investigations
pending or, to the knowledge of Purchaser, threatened by or against Purchaser or
any of its subsidiaries or other affiliates before any Governmental Authority
that, if adversely determined, reasonably would be expected to result in a
Curosurf MAE. Except as would not result in a Curosurf MAE, neither Purchaser
nor any of its subsidiaries or other affiliates is subject to any outstanding
order, writ, judgment, decree, injunction or settlement that prohibits or could
impose any material restriction on execution, delivery or performance of the
U.S. Curosurf Agreement.
     (c) Except as would not result in a Curosurf MAE, the manufacture, sale and
distribution of Curosurf as conducted by Purchaser and its affiliates are in
compliance with all applicable laws. Except as would not result in a Curosurf
MAE, neither Purchaser nor its subsidiaries or other affiliates has been
notified in writing by any Governmental Authority of any violation or
investigation or to Purchaser’s knowledge, orally of any violation or
investigation with respect to any law, including, but not limited to, any Drug
Law, that relates directly or indirectly to Curosurf.
     (d) Except as would not result in a Curosurf MAE, none of Purchaser, any of
its subsidiaries or any officers or, to Purchaser’s knowledge, employees of
Purchaser or any of its subsidiaries is currently, or has been convicted of any
crime or been debarred pursuant to 21 U.S.C. Section 335a(a) or 21 U.S.C.
Section 335a(b) or any similar law or to Purchaser’s knowledge, engaged in any
conduct for which debarment is mandated by 21 U.S.C. Section 335a(a) or any
similar law or authorized by 21 U.S.C. Section 335a(b), or been charged with or
convicted under U.S. law for conduct relating to the development or approval, or
otherwise relating to the regulation of any product that is a drug under the
Generic Drug Enforcement Act of 1992, or any other relevant or analogous law in
any applicable jurisdiction.
     (e) Except as would not result in a Curosurf MAE, no proceedings (whether
completed or pending) seeking the recall, withdrawal, suspension or seizure of
any Curosurf product or pre-market approvals or marketing authorizations of
Curosurf are pending, or to the knowledge of Purchaser, threatened, against
Purchaser or any of its subsidiaries, nor have any such proceedings been pending
at any time, since Purchaser acquired the rights to Curosurf.
     (f) (i) Purchaser and each of its subsidiaries own free and clear of all
Encumbrances other than Permitted Encumbrances or have a valid and enforceable
right to use all Intellectual Property used in the manufacture, sale and
promotion of Curosurf as currently conducted (the “Curosurf Intellectual
Property”); (ii) except as would not result in a Curosurf MAE, neither Purchaser
nor any of its subsidiaries has received any notice since January 1, 2007
alleging that the conduct of the business of Purchaser has infringed or
misappropriated the Intellectual Property of any other person or challenging the
validity or enforceability of any Curosurf Intellectual Property, and there is
no suit, judicial, arbitral or other similar proceeding or claim pending (or to
the knowledge of Purchaser, threatened) against Purchaser or any of its
subsidiaries or, to the knowledge of Purchaser, against any other person, in
which allegations to the same effect have been made; (iii) to the knowledge of
Purchaser, no other person is infringing any Curosurf Intellectual Property and
(iv) to the knowledge of Purchaser, the conduct of the business of Purchaser and
its subsidiaries that relates to Curosurf does not infringe the Intellectual
Property of any other person.

21



--------------------------------------------------------------------------------



 



     (g) As used herein the term “Curosurf MAE” shall mean any development,
occurrence or event that, individually or in the aggregate has had or reasonably
could be expected to have a material adverse effect on the future U.S. sales of
Curosurf or the profitability of those sales other than any development,
occurrence or event resulting from (A) general economic, market or political
conditions, (B) the announcement or expectation of this Agreement, the other
Transaction Documents or the transactions contemplated hereby or thereby,
including any termination of, reduction in or other negative impact on
relationships, contractual or otherwise, with any funding sources, customers,
suppliers, distributors, licensors, licensees, partners or employees to the
extent related to the announcement or performance of this Agreement and the
other Transaction Documents or the identity of Purchaser, (C) changes in
applicable laws or regulations or in accounting policies or principles or in any
interpretations of any of the foregoing, (D) any failure by Purchaser to meet
any projections, forecasts or budgets related to Curosurf prepared by or on
behalf of Purchaser, it being understood however that the factors giving rise to
any such failure are not otherwise excluded by this clause (D) from the
definition of “Curosurf MAE” or (E) the introduction of any product that is
competitive with Curosurf.
     Section 3.7. Brokers and Other Advisors. No broker, investment banker,
financial advisor or other person is entitled to any broker’s, finder’s,
financial advisor’s or other similar fee or commission in connection with the
transactions contemplated by this Agreement as a result of any action taken by
or on behalf of Purchaser.
     Section 3.8. Investment Intent. Purchaser is acquiring the New Shares for
its own account, for the purpose of investment only and not with a view to, or
for sale in connection with, any distribution thereof in violation of applicable
securities laws.
     Section 3.9. No Additional Representations. Except as otherwise expressly
set forth in this Article III, none of Purchaser, its subsidiaries or any other
person acting on their behalf makes any representation or warranty of any kind,
express or implied, in connection with the transactions contemplated by this
Agreement. Without limiting the generality of the foregoing, except as expressly
set forth in this Article III, no representation or warranty is made by or on
behalf of Purchaser or its subsidiaries as to any information provided in any
management presentation, through any virtual or physical data room or otherwise,
including in respect of any financial projections, estimates, forecasts or other
data.
ARTICLE IV
COVENANTS
     Section 4.1. Conduct of Business by the Company. From the date hereof until
the Closing, except as provided in Section 4.1 of the Company Disclosure
Schedule, the Company shall, and shall cause its subsidiaries to, conduct its
and their business in the ordinary course and use reasonable best efforts to
preserve intact their business organizations and relationships with third
parties and to keep available the services of their present officers and
employees and preserve their relationships with customers, suppliers,
distributors, licensors, licensees and others having business dealings with the
Company or its subsidiaries. Without limiting the generality of the foregoing,
except as expressly otherwise provided in this Agreement, from the date hereof
until the Closing, the Company shall not, and shall cause its subsidiaries not
to, directly or indirectly:
     (a) (i) declare or pay any dividends on or make other distributions in
respect of any of its capital stock (except for dividends by any direct or
indirect wholly-owned subsidiary of the Company to its parent), (ii) split,
combine or reclassify any of its capital stock or (iii) repurchase, redeem or
otherwise

22



--------------------------------------------------------------------------------



 



acquire any shares of capital stock of the Company or any of its subsidiaries or
any other securities thereof or any rights, warrants or options to acquire any
such shares or other securities;
     (b) issue, deliver, sell, pledge or encumber, or authorize or propose the
issuance, delivery, sale, pledge or Encumbrance of, any shares of its capital
stock or any other security or interest therein other than the issuance of
shares of Common Stock upon the exercise of options under the Company Option
Plans outstanding on the date of this Agreement and in accordance with the
existing terms of such Company Option Plans;
     (c) grant or authorize or propose any grant of any options, stock
appreciation rights, phantom rights, profit participation rights or other rights
to acquire securities or accelerate, amend or change the period of
exercisability or vesting of options or other rights (including the exercise
price thereof) granted under its unit or stock plans or authorize cash payments
in exchange for any options or other rights granted under any of such plans;
     (d) alter or amend or propose to alter or amend any of the Charter
Documents, other than as contemplated by the Transaction Documents;
     (e) except in connection with ordinary course treasury or cash management
functions, acquire or agree to acquire any material assets (including
securities) or merge or consolidate with any person, acquire any capital stock
or equity interests of any corporation, partnership, association or other
business organization or division thereof or engage in any similar transaction
or make any loans, advances or capital contributions to, or investments in, any
person other than an existing subsidiary;
     (f) sell, lease, license, encumber or otherwise dispose of any of its fixed
assets or any interest therein, other than in the ordinary course, or take any
action to adopt or implement a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring or other reorganization;
     (g) make or agree to make any capital expenditures in excess of $250,000 in
any one case or $1,000,000 in the aggregate other than immaterial expenditures
in the ordinary course of business;
     (h) pay, discharge, settle or satisfy any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than the payment, discharge, settlement or satisfaction, in
the ordinary course of business or in accordance with their terms, of such
claims, liabilities or obligations;
     (i) other than as provided in the Employment Agreements, (i) increase the
compensation or benefits of any director, officer or employee, except for, in
the cases of non-officer employees, increases in the ordinary course of
business, (ii) adopt any amendment to or terminate a Benefit Plan, (iii) adopt
any new plan, arrangement or agreement that would constitute a Benefit Plan or
(iv) enter into, amend or modify any employment, consulting, severance,
termination or similar agreement with any director, officer or employee;
     (j) sell, assign, license, lease, sublease, mortgage, pledge or otherwise
encumber or dispose of any Company Intellectual Property, or enter into any
other agreement regarding the foregoing, except among the Company and its
subsidiaries or except in the ordinary course of business;
     (k) take any action (or fail to take any action) that could reasonably be
expected to result in the loss, lapse or abandonment of any Company Intellectual
Property owned by or under the control of the Company or its subsidiaries (other
than (i) copyrights and patents expiring at the end of their natural term and
(ii) abandonment or permitted lapse of any other Company Intellectual Property
(other than patents)

23



--------------------------------------------------------------------------------



 



for which the Company determines in its reasonable business judgment that the
cost of maintaining such Company Intellectual Property would outweigh the
benefits);
     (l) cease to conduct any existing drug development, regulatory or
commercialization activities with respect to any of the Company’s material
products;
     (m) make any change in its accounting methods, principles or practices
other than in a manner required by United States generally accepted accounting
principles, change any fiscal year or annual accounting period;
     (n) make or change any material Tax election, change any Tax accounting
method, file any amended Tax Return, or settle or compromise any material Tax
liability;
     (o) enter into any consulting agreement, other than agreements with
unaffiliated third parties for amounts not in excess of $250,000 individually
and $1,000,000 in the aggregate;
     (p) (i) assume, incur or guarantee any (A) any indebtedness for borrowed
money, (B) any obligations evidenced by bonds, debentures, notes or other
similar instruments, (C) any obligations to pay the deferred purchase price of
property or services, except trade accounts payable and other current
liabilities arising in the ordinary course of business, (D) any obligations as
lessee under capitalized leases, (E) any indebtedness created or arising under
any conditional sale or other title retention agreement with respect to acquired
property, (F) any obligations, contingent or otherwise, under acceptance credit,
letters of credit or similar facilities, and (G) any guaranty of any of the
foregoing (collectively, “Indebtedness”) (other than endorsements for collection
in the ordinary course of business), except for draws under the Company’s
existing line(s) of credit in the ordinary course of business, (ii) modify the
terms of any existing Indebtedness or (iii) repay any existing Indebtedness in
advance of its maturity date;
     (q) mortgage, pledge or permit to become subject to Encumbrances (other
than Permitted Encumbrances) any properties or assets of the Company or any of
its subsidiaries, other than in the ordinary course of business or in connection
with the incurrence of Indebtedness permitted hereunder;
     (r) other than travel loans or advances in the ordinary course of business
or other than to a direct or indirect wholly owned subsidiary of the Company,
make any loans, advances or capital contributions to, or investments in, any
other person;
     (s) cancel any debts or waive any claims or rights in excess of $1,000,000,
other than in the ordinary course of business;
     (t) (i) amend, modify or terminate, or waive, any material term of any
Company Material Contract or waive, release or assign any material rights under
any Company Material Contract or (ii) enter into any contract which, if entered
into prior to the date hereof, would have been required to be set forth in
Section 2.22(a) of the Company Disclosure Schedule; or
     (u) authorize any of, or commit or agree to take any of, the foregoing
actions or any action that would result in a breach of any representation or
warranty of the Company contained in this Agreement as of the date when made or
as of any future date or would result in any of the conditions to Closing not
being satisfied or in a material delay in the satisfaction of such conditions.

24



--------------------------------------------------------------------------------



 



     Section 4.2. No Solicitation.
     (a) The Company agrees that from the date hereof through the Closing,
(i) it and its subsidiaries shall not, and (ii) it shall cause its and its
subsidiaries’ Representatives (as defined in Section 4.4(a)) to not, directly or
indirectly, (x) solicit, initiate, seek, facilitate or encourage (including by
way of providing information) the submission of any Takeover Proposal or any
inquiries, proposals or offers that reasonably may be expected to lead to, any
Takeover Proposal or (y) engage in any discussions or negotiations with respect
thereto or otherwise cooperate with or assist or participate in, or facilitate
any such inquiries, proposals, discussions or negotiations, or provide any
confidential information relating to a Takeover Proposal. The Company shall, and
shall direct each of its subsidiaries and each Representative to immediately
cease any discussions, negotiations or communications with any party with
respect to any Takeover Proposal and use commercially reasonable efforts to
obtain the return from all such persons or cause the destruction of all copies
of confidential information previously provided to such parties by the Company,
its subsidiaries or its Representatives.
     (b) Notwithstanding the provisions of Section 4.2(a), at any time prior to
obtaining the Stock Sale Approval, in response to a written unsolicited Takeover
Proposal received by the Company after the date hereof, (i) the Company may,
directly or through officers or advisors, contact the person making such
Takeover Proposal and its advisors solely for the purpose of clarifying the
proposal and any material terms thereof and the capability of consummation, so
as to determine whether the proposal for a Takeover Proposal is reasonably
likely to lead to a Superior Proposal and (ii) if the Company’s board of
directors determines in good faith following consultation with its legal and
financial advisors that such Takeover Proposal is or is reasonably likely to
lead to a Superior Proposal, the Company’s board of directors may (directly or
through officers or advisors), after providing Purchaser with not less than 72
hours written notice of its intention to take such actions, (x) furnish
nonpublic information with respect to the Company and the Company’s subsidiaries
to the person that made such Takeover Proposal (provided, that the Company shall
furnish such information pursuant to a confidentiality agreement no less
favorable to the Company than the terms of the Confidentiality Agreement),
(y) disclose to the Company’s stockholders any information required to be
disclosed under applicable law and (z) participate in discussions and
negotiations regarding such proposal.
     (c) Except as set forth in this Section 4.2(c), neither the board of
directors of the Company nor any committee thereof shall fail to make, withdraw
or modify in a manner adverse to Purchaser the Recommendation (as defined below)
or approve, recommend, or declare advisable any Takeover Proposal or authorize
or permit the Company to enter into any letter of intent or other contract
constituting a Takeover Proposal (other than a confidentiality and standstill
agreement to the extent permitted by, and in accordance with, Section 4.2(a)),
take any action or make any public statement inconsistent with the
Recommendation, or resolve, agree to take or publicly propose to do any of the
foregoing actions. Notwithstanding the foregoing, if prior to obtaining the
Stock Sale Approval, the Company’s board of directors in good faith, after
consultation with the Company’s legal advisors, determines that the failure to
do so would be inconsistent with the directors’ duties under applicable law, the
board may (i) withdraw, qualify or modify in a manner adverse to Purchaser, or
fail to make, the Recommendation or recommend that the Company’s stockholders
approve a Superior Proposal, (ii) cause the Company to terminate this Agreement
and (iii) cause the Company to enter into a definitive agreement providing for
or implementing a Superior Proposal, but only (x) not less than 72 hours after
providing written notice to Purchaser advising Purchaser that the board of
directors of the Company has received a Superior Proposal, specifying the
material terms and conditions of such Superior Proposal and, identifying the
person making such Superior Proposal, accompanied by a copy of the definitive
agreement proposed to be entered into with the person making the Superior
Proposal and (y) if the Company pays the Termination Fee as provided in
Section 6.3.

25



--------------------------------------------------------------------------------



 



     (d) For purposes of this Agreement, “Takeover Proposal” means any of the
following (other than the transactions expressly provided for in this
Agreement): (i) any merger, consolidation, share exchange, business combination
or similar transaction involving the Company; (ii) any sale, lease, exchange,
mortgage, pledge, transfer or other disposition of 15% or more of the fair
market value of the assets (including by means of an issuance, sale or other
disposition of voting securities) of the Company and its subsidiaries, taken as
a whole, or to which 15% or more of the Company’s revenues or earnings on a
consolidated basis are attributable; (iii) any direct or indirect acquisition
(whether in a single transaction or a series of transactions) of beneficial
ownership (within the meaning of Section 13 under the Exchange Act) of 15% or
more of any class of equity securities of the Company; or (iv) any tender offer
or exchange offer that if consummated would result in any person or “group” (as
defined in Section 13(d) of the Exchange Act) beneficially owning 15% or more of
any class of voting securities of the Company.
     (e) For purposes of this Agreement, “Superior Proposal” means a bona fide
written proposal for a Takeover Proposal made by a third party after the date
hereof that the Company’s board of directors determines (after taking into
account any amendments to this Agreement entered into or which Purchaser
irrevocably covenants to enter into and for which all internal approvals of
Purchaser have been obtained prior to the date of such determination), in good
faith and after consultation with its financial and legal advisors, is on terms
that are more favorable to the Company’s stockholders than the Company Stock
Sale (based upon the financial terms of such Takeover Proposal, the timing of
and the availability of financing and the expectations of obtaining required
approvals and such other considerations as the Company’s board of directors in
the exercise of its fiduciary responsibilities deems relevant); provided, that
for the purpose of the definition of “Superior Proposal”, the references to
“15%” in the definition of “Takeover Proposal” shall be deemed to refer to 50%.
     (f) The Company shall notify Purchaser of, promptly, but in no event later
than three business days after receipt thereof, the material terms of any
written proposal that any of the Company or any of its subsidiaries or its
officers, directors, or Representatives or affiliates may receive after the date
hereof relating to a Takeover Proposal and shall keep Purchaser reasonably
informed as to the status of and any material developments regarding any such
proposal.
     (g) Nothing in this Section 4.2 or elsewhere in this Agreement shall
prevent the Company’s board of directors from complying with Rule 14d-9 or
Rule 14e-2(a) promulgated under the Exchange Act with respect to a Takeover
Proposal or from issuing a stop, look and listen announcement or otherwise
making any required disclosure to the Company stockholders if, in the good faith
judgment of the Company’s board of directors, after consultation with outside
legal counsel, failure to do so would be inconsistent with its obligations under
applicable law, including Rule 14d-9 promulgated under the Exchange Act or Item
1012(a) of Regulation M-A.
     (h) The Company agrees that any violations of the restrictions set forth in
this Section 4.2 by any Representative of the Company or any of its subsidiaries
shall be deemed to be a breach of this Section 4.2 by the Company.
     Section 4.3. Stockholder Approval; Preparation of Proxy Statement.
     (a) The Company shall, in accordance with applicable law and its
certificate of incorporation and bylaws, as promptly as practicable following
the date of this Agreement and the date on which the Proxy Statement is cleared
by the staff of the SEC, duly call, give notice of, convene and hold a meeting
of its stockholders (the “Stockholders Meeting”) for the purpose of obtaining
the Stock Sale Approval and the Charter Amendment Approval.

26



--------------------------------------------------------------------------------



 



     (b) Except to the extent expressly permitted by Section 4.2, (i) the board
of directors of the Company shall recommend that the Company’s stockholders vote
in favor of the Company Stock Sale and the Charter Amendment Approval, and
(ii) the Proxy Statement shall include a statement that the board of directors
of the Company has recommended that the Company’s stockholders vote in favor of
the Company Stock Sale and the proxy statement described in Section 4.9 shall
include a statement that the board of directors of the Company has recommended
that the Company’s stockholders vote in favor of the Charter Amendment Approval
(this statement and the statement in the Proxy Statement, the “Recommendation”).
Notwithstanding the foregoing, if prior to obtaining the Stock Sale Approval,
the Company’s board of directors in good faith, after consultation with the
Company’s legal advisors, determines that the failure to do so would be
inconsistent with the directors’ duties under applicable law, the board may
withdraw, qualify or modify, or fail to make the Recommendation. Regardless of
whether the Company’s board of directors withdraws, qualifies or modifies, or
fails to make the Recommendation, the Company shall submit the Company Stock
Sale and the Charter Amendment Approval to the Company’s stockholders for their
vote.
     (c) The Company shall, as soon as reasonably practicable following the date
of this Agreement, but no later than within fifteen business days from the date
hereof, prepare and file a preliminary proxy statement (as subsequently amended,
the “Proxy Statement”) with the SEC and thereafter each of the Company and
Purchaser shall use their reasonable best efforts to respond to any comments of
the SEC or its staff, and to any request by the SEC or its staff for amendments
or supplements to the Proxy Statement or for additional information. The Proxy
Statement and any amendments or supplements to the Proxy Statement will, when
filed, comply as to form in all material respects with the applicable
requirements of the Exchange Act. If at any time prior to the Stockholders
Meeting there shall occur any event that is required to be set forth in an
amendment or supplement to the Proxy Statement, the Company shall promptly
prepare, and, after consultation with Purchaser, mail to its stockholders such
an amendment or supplement. Purchaser shall cooperate fully with the Company in
the preparation of the Proxy Statement, including any amendment or supplement
thereto, and shall furnish the Company, promptly upon the Company’s request,
with all information reasonably requested by the Company for inclusion in, or
otherwise in respect of, the Proxy Statement. Purchaser and its counsel shall be
given a reasonable opportunity to review and comment upon the Proxy Statement
and related proxy materials and any proposed amendment or supplement to the
Proxy Statement prior to its filing with the SEC or dissemination to the
Company’s stockholders, and reasonable and good faith consideration shall be
given to any comments made by Purchaser and its counsel.
     (d) Without limiting the generality of the foregoing, each of the parties
shall correct promptly any information provided by it to be used in the Proxy
Statement, if and to the extent any such information shall be or have become
false or misleading in any material respect and shall take all steps necessary
to correct the same and to cause the Proxy Statement as so corrected to be
disseminated to the stockholders of the Company, in each case to the extent
required by applicable law or otherwise deemed appropriate by the Company.
     (e) Notwithstanding anything to the contrary in this Agreement, the
Stockholders Meeting, with the consent of the Purchaser, may be postponed.
     (f) The Company shall not be required to hold the Stockholders Meeting if
this Agreement is terminated in accordance with its terms before that meeting is
held.
     Section 4.4. Access to Information; Confidentiality.
     (a) The Company shall (i) provide Purchaser and its officers, directors,
employees, agents, counsel, accountants, financial advisors and other
representatives (together, its “Representatives”) with reasonable access, upon
reasonable prior written notice, to the senior management, officers, facilities
and books and records of the Company and its subsidiaries and (ii) furnish
Purchaser and its Representatives

27



--------------------------------------------------------------------------------



 



with such financial and other information and data concerning the Company and
its subsidiaries and operations of the Company and its subsidiaries as Purchaser
reasonably may request in writing. Any exercise by Purchaser or its
Representatives of the rights granted under this Section shall be conducted in
such a manner as to avoid unreasonable interference with, or any disruption of,
the business and operations of the Company and its subsidiaries and so as to
avoid any significant interference with the discharge by the employees of the
Company and its subsidiaries of their respective normal duties. Neither the
Company nor any of its subsidiaries shall be required to provide access or to
disclose information if doing so would in the Company’s reasonable opinion
jeopardize any attorney-client or other legal privilege or contravene any law in
the opinion of outside antitrust counsel reasonably would be expected to make it
more difficult to obtain all requisite clearances, approvals and authorizations
for the transactions contemplated by this Agreement, including under the HSR
Act.
     (b) Each party to this Agreement will hold, and will use its best efforts
to cause its affiliates, and their respective Representatives to hold, in strict
confidence from any person (other than any such affiliate or Representative),
unless (i) compelled to disclose by judicial or administrative process
(including in connection with obtaining the necessary approvals of this
Agreement and the transactions contemplated hereby of Governmental Authorities)
or by other requirements of law or (ii) disclosed in an action or proceeding
brought by a party to this Agreement in pursuit of its rights or in the exercise
of its remedies under this Agreement, all documents and information concerning
the other party or any of its affiliates furnished to it by the other party or
such other party’s Representatives in connection with this Agreement or the
transactions contemplated hereby, except to the extent that such documents or
information can be shown to have been (A) previously known by the party
receiving such documents or information, (B) in the public domain (either prior
to or after the furnishing of such documents or information hereunder) through
no fault of such receiving party or (C) later acquired by the receiving party
from another source if the receiving party is not aware that such source is
under an obligation to another party hereto to keep such documents and
information confidential; provided, however, that following the Closing the
foregoing restrictions will not apply to Purchaser’s use of documents and
information concerning the Company and its subsidiaries furnished by the Company
under this Agreement. In the event the transactions contemplated by this
Agreement are not consummated, upon the request of the other party, each party
hereto will, and will cause its affiliates and their respective Representatives
to, promptly redeliver or cause to be redelivered all copies of documents and
information furnished by the other party in connection with this Agreement or
the transactions contemplated hereby and destroy or cause to be destroyed all
notes, memoranda, summaries, analyses, compilations and other writings related
to such documents and information or based on such documents and information
prepared by the party furnished such documents and information or its
Representatives. The provisions of this Section 4.4 shall supersede the
Confidential Disclosure Agreement, dated as of January 6, 2009 between Purchaser
and the Company (the “Confidentiality Agreement”).
     Section 4.5. Reasonable Best Efforts to Consummate.
     (a) Subject to the terms and conditions of this Agreement, each of the
parties to this Agreement shall (and shall cause its respective subsidiaries, if
any, to) use its reasonable best efforts to take all actions and to do all
things necessary, proper or advisable to consummate the transactions
contemplated by this Agreement as promptly as practicable, including using its
reasonable best efforts to prepare, execute and deliver such instruments and
take or cause to be taken such actions as any other party shall reasonably
request.
     (b) Without limiting the generality of anything contained in Section 4.5(a)
or elsewhere in this Agreement, each of the parties undertakes and agrees to
file as soon as practicable, and in any event within fifteen business days after
the date hereof, a Notification and Report Form under the HSR Act with the
United States Federal Trade Commission (the “FTC”) and the United States
Department of Justice,

28



--------------------------------------------------------------------------------



 



Antitrust Division (the “Antitrust Division”) and as promptly as reasonably
practicable to make all other required filings under the antitrust or
competition laws of other jurisdictions. Each of the parties shall (i) respond
as promptly as practicable to any inquiries received from the FTC, the Antitrust
Division or other applicable Governmental Authorities for additional information
or documentation and to all inquiries and requests received from any State
Attorney General or other Governmental Authority; and (ii) not extend any
waiting period under the HSR Act and other applicable Antitrust or competition
laws, rules or regulations or enter into any agreement with the FTC, the
Antitrust Division or other applicable Governmental Authorities not to
consummate the transactions contemplated buy this Agreement, except with the
prior written consent of the other parties hereto. Each party shall (x) promptly
notify the other party of any written communication to that party or its
affiliates from any Governmental Authority and, subject to applicable law,
permit the other party to review in advance any proposed written communication
to any of the foregoing; (y) not agree to participate, or to permit its
affiliates to participate, in any substantive meeting or discussion with any
Governmental Authority in respect of any filings, investigation or inquiry
concerning this Agreement unless it consults with the other party in advance
and, to the extent permitted by such Governmental Authority, gives the other
party the opportunity to attend and participate in such meeting; and (z) furnish
the other party with copies of all correspondence, filings, and communications
(and memoranda setting forth the substance thereof) between them and their
affiliates and their respective Representatives on the one hand, and any
Governmental Authority or members or their respective staffs on the other hand,
with respect to this Agreement.
     Section 4.6. Public Announcements. The initial press release with respect
to the execution of this Agreement shall be a joint press release reasonably
acceptable to Purchaser and the Company. Until the Closing, neither Purchaser
nor the Company nor any of their respective affiliates shall issue or cause the
dissemination of any press release or other public announcements or statements
with respect to this Agreement or the other Transaction Documents or the
transactions contemplated hereby and thereby without the consent of the other
party, which consent will not be unreasonably withheld, except as may be
required by law or by any listing agreement with a national securities exchange
or trading market (and in such case shall use all reasonable efforts to consult
the other party prior to such release or statement).
     Section 4.7. Contact with Customers and Suppliers. Prior to the Closing,
neither Purchaser nor any affiliate, officer, director, advisor, agent, employee
or other representative of Purchaser shall contact any employee, customer,
supplier or other person having a commercial relationship with the Company or
any subsidiary without the consent of the Company, such consent not to be
unreasonably withheld.
     Section 4.8. Transfer Taxes. The responsibility for, and the payment
obligation in connection therewith, all transfer, registration, stamp,
documentary, sales, use and similar Taxes (including all applicable transfer
Taxes), and any penalties, interest and additions to such Taxes, and fees
incurred, levied or payable in connection with the transactions contemplated by
this Agreement shall be borne and paid by Purchaser and Purchaser will at its
own expense file or other otherwise submit all necessary returns and other
documentation with respect to all such Taxes and fees.
     Section 4.9. Charter Amendment Approval; Filing of the Certificate of
Incorporation. As promptly as practicable following the Closing, the Company
shall, in accordance with applicable law and its certificate of incorporation
and bylaws, duly call, give notice of, convene and hold a meeting of its
stockholders for the purpose of obtaining the Charter Amendment Approval. After
promptly as reasonably practicable following the Charter Amendment Approval, the
Company shall duly execute and file the Charter Amendment with the DSOS in
accordance with the DGCL. The preliminary proxy statement for such stockholders’
meeting will be filed contemporaneously with the Proxy Statement described in
Section 4.3 with the SEC and thereafter each of the Company and Purchaser shall
use their

29



--------------------------------------------------------------------------------



 



reasonable best efforts to respond to any comments of the SEC or its staff, and
to any request by the SEC or its staff for amendments or supplements to such
proxy statement or for additional information. Such proxy statement and any
amendments or supplements to such proxy statement will, when filed, comply as to
form in all material respects with the applicable requirements of the Exchange
Act. If at any time prior to the stockholders’ meeting called to obtain the
Charter Amendment Approval there shall occur any event that is required to be
set forth in an amendment or supplement to such proxy statement, the Company
shall promptly prepare, and, after consultation with Purchaser, mail to its
stockholders such an amendment or supplement. Purchaser shall cooperate fully
with the Company in the preparation of such proxy statement, including any
amendment or supplement thereto, and shall furnish the Company, promptly upon
the Company’s request, with all information reasonably requested by the Company
for inclusion in, or otherwise in respect of, such proxy statement. Purchaser
and its counsel shall be given a reasonable opportunity to review and comment
upon such proxy statement and related proxy materials and any proposed amendment
or supplement to such proxy statement prior to its filing with the SEC or
dissemination to the Company’s stockholders, and reasonable and good faith
consideration shall be given to any comments made by Purchaser and its counsel.
     Section 4.10. Notification of Certain Matters. The Company shall give
prompt notice to Purchaser of any fact, event or circumstance known to it that
(a) individually or taken together with all other facts, events and
circumstances known to it, has had or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, (b) would cause or
constitute a breach of any of its representations, warranties, covenants or
agreements contained herein, (c) the failure of any condition precedent to
Purchaser’s obligations, (d) any notice or other communication from any third
party alleging that the consent of such third party is or may be required in
connection with the transactions contemplated by this Agreement, (e) any notice
or other communication from any Governmental Authority in connection with the
transactions contemplated by this Agreement or (f) any actions, suits or
proceedings, claims, arbitration, litigation or investigations commenced
relating to the Company or any of its subsidiaries that, if pending on the date
of this Agreement, would have been required to have been disclosed pursuant to
Section 2.11; provided, however, that (i) the delivery of any notice pursuant to
this Section 4.10 shall not limit or otherwise affect any remedies available to
Purchaser or prevent or cure any misrepresentations, breach of warranty or
breach of covenant, and (ii) disclosure by the Company shall not be deemed to
amend or supplement the Company Disclosure Schedule or constitute an exception
to any representation or warranty. Under no circumstances shall a breach of this
Section 4.10 cause the conditions set forth in Section 5.2(c) not to be
satisfied.
     Section 4.11. Share Issuance Top-Up.
     (a) Purchaser may, within 90 days after the Closing, notify the Company
that the aggregate number of shares of Common Stock acquired by Purchaser
pursuant to the Initial Stock Sale and at the Closing under this Agreement
represents less than 51% of all shares of Common Stock outstanding on a Fully
Diluted Basis. “Fully Diluted Basis” means as of any date a calculation that
gives effect to the number of shares of Common Stock then issued and outstanding
plus the aggregate number of all shares of Common Stock that the Company may be
required to issue as of such date pursuant to all options, warrants, rights,
convertible or exchangeable securities or similar obligations then outstanding,
whether or not such securities are then exercisable and exchangeable but
excluding, however, any options, warrants or other similar rights outstanding at
the date hereof that have an exercise price equal to or greater than $26.00 per
share. Any such notice shall include a detailed explanation of the basis for the
calculation, and for the number of shares required to increase such share
position to 51% (the “Share Deficit Amount”). If Purchaser’s calculation of the
Share Deficit Amount is correct then, within five business days after receipt of
such notice, the Company shall issue and deliver to Purchaser a number of shares
of Common Stock equal to the Share Deficit Amount.

30



--------------------------------------------------------------------------------



 



     (b) During the 90-day period referred to in Section 4.11(a), the Company
shall provide Purchaser with such access as Purchaser reasonably may request to
the books and records of the Company for the purpose of verifying Purchaser’s
percentage share ownership.
ARTICLE V
CONDITIONS
     Section 5.1. Conditions to Each Party’s Obligations. The respective
obligations of each party to effect the Closing are subject to the satisfaction
or waiver at or prior to the Closing of the following conditions:
     (a) the Stock Sale Approval shall have been obtained;
     (b) no statute, rule, regulation, executive order, decree, ruling,
judgment, decision or injunction shall have been enacted, entered, promulgated
or enforced by any court or other Governmental Authority of competent
jurisdiction that prohibits the consummation of the transactions contemplated by
this Agreement;
     (c) the waiting period applicable to the Company Stock Sale under the HSR
Act shall have expired or been terminated; and
     (d) the Initial Stock Sale shall be consummated concurrently with the
Closing.
     Section 5.2. Conditions to Obligations of Purchaser. The obligations of
Purchaser to effect the Closing are further subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:
     (a) the representations and warranties of the Company contained in this
Agreement shall be true and correct in all respects (without regard to
materiality qualifiers or Material Adverse Effect qualifiers contained therein)
at and as of the date hereof and as of the Closing Date with the same effect as
though such representations and warranties were made at and as of the Closing
Date, except for failures to be true and correct that have not had, and would
not reasonably be expected to have, a Material Adverse Effect (other than those
representations and warranties contained in Section 2.2(a) [capitalization], 2.4
[validity of new shares] and 2.5 [authority], which shall be true and correct in
all but immaterial respects); provided, that for this purpose, any
representation or warranty of the Company in this Agreement that is made only as
of a specific date shall be required to be true and correct (to the extent
specified above) only as of the specific date;
     (b) Purchaser shall have received a certificate signed on behalf of the
Company by the President of the Company to the effect specified in
Section 5.2(a);
     (c) the Company shall have performed in all material respects all of its
covenants and obligations required to be performed by it under this Agreement at
or prior to the Closing;
     (d) since the date of this Agreement, no Material Adverse Effect shall have
occurred with respect to the Company and be continuing;
     (e) the Company shall have obtained the consent of Meiji Seika Kaisha, Ltd.
to the Company Stock Sale;

31



--------------------------------------------------------------------------------



 



     (f) Purchaser shall have received a certificate in the form contemplated by
Section 897 of the Code and the regulations thereunder, signed by the Company,
to the effect that the Company is not and has not been within five years of the
date of the certificate a “United States real property holding corporation”
within the meaning of Section 897 of the Code; and
     (g) the Amended Bylaws shall have become effective.
     Section 5.3. Conditions to Obligations of the Company. The obligations of
the Company to effect the Closing are further subject to the satisfaction or
waiver at or prior to the Closing of the following conditions:
     (a) the representations and warranties of Purchaser contained in this
Agreement (other than the representations and warranties set forth in
Section 3.6) shall be true and correct in all material respects as of the
Closing Date, and the representations and warranties of Purchaser set forth in
Section 3.6 [Curosurf] shall be true and correct in all respects (without regard
to materiality qualifiers or Curosurf MAE qualifiers contained therein) at and
as of the date hereof and as of the Closing Date with the same effect as though
such representations and warranties were made at and as of the Closing Date,
except for failures to be true and correct that have not had, and would not
reasonably be expected to have, a Curosurf MAE;
     (b) the Company shall have received a certificate signed on behalf of
Purchaser by the President of Purchaser to the effect specified in
Section 5.3(a);
     (c) Purchaser shall have performed in all material respects all of its
covenants and obligations required to be performed by it under this Agreement at
or prior to the Closing; and
     (d) the actual U.S. net sales of Curosurf during the period covered by
Schedule C shall equal at least 85% of the amounts set forth on Schedule C.
ARTICLE VI
TERMINATION; AMENDMENT AND EXPENSES
     Section 6.1. Termination. This Agreement may be terminated at any time
prior to the Closing Date, whether before or after receipt of the Stock Sale
Approval:
     (a) by mutual written consent of Purchaser and the Company; or
     (b) by either Purchaser or the Company:
          (i) if the Closing has not occurred by the close of business on
October 31, 2009 (the “Termination Date”); or
          (ii) if any Governmental Authority shall have issued an order, decree
or ruling or taken any other action permanently enjoining, restraining or
otherwise prohibiting the Company Stock Sale and such order, decree, ruling or
other action shall have become final and nonappealable; or
          (iii) the Stock Sale Approval shall not have been obtained by reason
of the failure to obtain the required vote at a duly held meeting of
stockholders (including any adjournment thereof) at which a vote thereon was
taken; or

32



--------------------------------------------------------------------------------



 



     (c) by Purchaser:
          (i) if the board of directors of the Company or any committee thereof
shall have (1) failed to publicly reaffirm its Recommendation within ten
business days after (x) a Takeover Proposal shall have been publicly announced
and (y) Purchaser shall have requested in writing that the Company’s board of
directors do so (provided, that Purchaser may make no more than one such request
in respect of each such Takeover Proposal; provided, that each such Takeover
Proposal is on the same terms), (2) failed to include the Recommendation in the
Proxy Statement, (3) publicly withdrawn or modified the Recommendation in a
manner materially adverse to Purchaser (for this purpose, a “stop, look and
listen” or similar communication of the type contemplated by Rule 14d-9(f) under
the Exchange Act shall not be deemed a withdrawal or modification of the
Recommendation) or (4) publicly approved or recommended a Takeover Proposal; or
          (ii) if any representation or warranty of the Company set forth in
this Agreement shall have been inaccurate when made or become inaccurate, or if
a breach of any covenant or agreement of the Company contained in this Agreement
shall have occurred, which in any such case would cause any of the conditions
set forth in Section 5.2(a) or Section 5.2(c) not to be satisfied, and such
inaccuracy or breach shall remain uncured 30 days after written notice thereof
shall have been delivered to the Company; or
          (iii) there shall have been a material breach by the Company of any
provision of Section 4.2; or
          (iv) if any person or “group” (as defined in Section 13(d)(3) of the
Exchange Act), other than Purchaser or any of its affiliates acquires beneficial
ownership of more than 20% of the shares of Common Stock or more than 20% of the
book value or fair market value of the assets of the Company and its
subsidiaries taken as a whole, or the right to acquire ownership of such shares
of Common Stock or assets; or
     (d) by the Company:
          (i) in accordance with Section 4.2(c); or
          (ii) if any representation or warranty of Purchaser set forth in this
Agreement shall have been inaccurate when made or become inaccurate, or if a
breach of any covenant or agreement of Purchaser contained in this Agreement
shall have occurred, which in any such case would cause any of the conditions
set forth in Section 5.3(a) or Section 5.3(c) not to be satisfied, and such
inaccuracy or breach is incapable of being cured before the Termination Date or
shall remain uncured 30 days after written notice thereof shall have been
delivered to Purchaser; or
          (iii) if (x) all of the conditions to the obligations of Purchaser to
consummate the Company Stock Sale set forth in Section 5.1 and Section 5.2 have
been satisfied or (to the extent permitted hereunder) waived, other than
conditions that by their terms are to be satisfied at Closing but which
conditions would be satisfied if the Closing were held on the date of such
termination and (y)  Purchaser shall have failed to cause the Company Stock Sale
to be consummated.
Notwithstanding anything else contained in this Agreement, (x) the right to
terminate this Agreement under Section 6.1(b)(i) shall not be available to a
party whose failure to fulfill its obligations or to comply with its covenants
under this Agreement has caused the delay of the Closing beyond the Termination
Date and (y) the right to terminate this Agreement under Section 6.1(c)(ii) or
Section 6.1(d)(ii) shall not be available to a party that then is in material
breach of its obligations hereunder.

33



--------------------------------------------------------------------------------



 



     Section 6.2. Effect of Termination. If this Agreement is terminated by
either the Company or Purchaser as provided in Section 6.1, this Agreement shall
forthwith become void except as specifically provided herein and except for
Article VI, Article VII and the Confidentiality Agreement, which will survive
termination, and there shall be no liability or obligation on the part of
Purchaser or the Company or their respective officers or directors hereunder;
provided, that nothing contained in this Section 6.2 shall relieve any party
from liability arising out of any knowing or willful breach of any of its
representations, warranties, covenants or other undertakings set forth in this
Agreement.
     Section 6.3. Fees and Expenses.
     (a) Whether or not the Company Stock Sale is consummated and except as
otherwise provided in this Agreement, including Section 6.3(b) and
Section 6.3(c), each party shall bear its own expenses in connection with the
transactions contemplated by this Agreement, except that the expenses incurred
in connection with the filing, printing and mailing of the Proxy Statement shall
be borne equally by Purchaser on the one hand and the Company on the other hand.
For purposes of this Section, “expenses” means the out-of-pocket fees and
expenses of any advisors, counsel and accountants, incurred by the party or on
its behalf in connection with this Agreement and the transactions contemplated
hereby.
     (b) The Company agrees that:
          (i) if Purchaser shall terminate this Agreement pursuant to
Section 6.1(c)(i) [Change of Recommendation], other than in a situation in which
the condition set forth Section 5.3(d) would not be satisfied at Closing;
          (ii) if the Company shall terminate this Agreement pursuant to
Section 6.1(d)(i) [Superior Proposal];
          (iii) if Purchaser shall terminate this Agreement pursuant to
Section 6.1(b)(iii) [Failure to Obtain Stock Sale Approval] and prior to such
termination a Takeover Proposal for the Company shall have been publicly
announced or made to the Company and not subsequently withdrawn, and within
twelve months following the termination of this Agreement, the Company enters
into a binding agreement to effect a Takeover Proposal (and the transaction
provided for in such agreement subsequently is consummated), or a Takeover
Proposal with respect to the Company is consummated; or
          (iv) if either party shall have terminated this Agreement pursuant to
Section 6.1(b) and as of that date, the Company’s board of directors shall have
failed to take such action as would be required to cause the condition set forth
in Section 5.2(g) be satisfied, and not less than ten business days prior to
such termination Purchaser shall have given notice to the Company requesting
that the Company’s board of directors take such action;
then in each case the Company shall pay to Purchaser a fee of $2,500,000 (the
“Termination Fee”).
     (c) The Termination Fee shall be payable by wire transfer of immediately
available funds to an account designated to the Company by Purchaser, as
follows:
          (i) in the case of a termination described in Section 6.3(b)(i) or
Section 6.3(b)(iv), within three business days after termination;
          (ii) in the case of a termination described in Section 6.3(b)(ii),
simultaneously with such termination; and

34



--------------------------------------------------------------------------------



 



          (iii) in the case of a termination described in Section 6.3(b)(iii),
within two business days after the earlier of entering such agreement or
consummation thereof of the Takeover Proposal referred to therein.
Notwithstanding the foregoing, (i) under no circumstances shall the Company be
required to pay the Termination Fee earlier than one full business day after
Purchaser has provided wire transfer instructions sufficient to make the payment
(and accordingly, no delay by Purchaser in providing wire transfer instructions
shall affect the Company’s right to terminate this Agreement pursuant to
Section 6.1(d)(i)); and (ii) under no circumstances shall the Company be
required to pay more than one Termination Fee.
     (d) If any party fails to pay any amount due pursuant to this Section 6.3
when it is required to be paid, and, in order to obtain such payment, the party
entitled to the payment commences a suit that results in a judgment against the
other party for any amount payable under this Section 6.3, the defaulting party
shall reimburse the prevailing party for all its expenses in connection with
such suit, including any costs of collection, together with interest on the
amount of the judgment at the highest rate permitted by applicable law from the
date such fee was required to be paid.
ARTICLE VII
MISCELLANEOUS
     Section 7.1. Representations and Warranties Do Not Survive. Other than as
described in Section 6.2, none of the representations and warranties in this
Agreement or in any instrument delivered pursuant to this Agreement shall
survive the Closing. This Section 7.1 shall not limit any covenant or agreement
which by its terms contemplates performance after the Closing, including
Section 4.9.
     Section 7.2. Notices.
     (a) All notices and other communications under this Agreement must be in
writing and delivered to the applicable party or parties in person or by
delivery to the address or facsimile number specified below (or to such other
address or facsimile number as the recipient previously shall have specified by
notice to the other parties hereunder):
If to the Company:
Cornerstone Therapeutics Inc.
1255 Crescent Green Drive, Suite 250
Cary, NC 27518
Attention: Chief Financial Officer
Copy to: General Counsel
Facsimile: (888) 443-3092
With a copy (which shall not constitute notice) to:
Clifford Chance US LLP
31 West 52nd Street
New York, New York 10019
Attention: John A. Healy
Facsimile: (212) 878-8375

35



--------------------------------------------------------------------------------



 



If to Purchaser:
Chiesi Farmaceutici SpA
Via Palermo 26/A
43122 Parma, Italy
Attention: President and CEO
Copy to: Corporate Development Director and Legal and Corporate Affairs Director
Facsimile: +39 0521 774468
With copies (which shall not constitute notice) to:
Morgan, Lewis & Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: Stephen Paul Mahinka
Facsimile: (202) 739-3001
and
Morgan, Lewis & Bockius LLP
101 Park Avenue
New York, New York 10178
Attention: Emilio Ragosa and Steven Navarro
Facsimile: (212) 309-6001
     (b) All notices and other communications sent to the applicable address or
facsimile number specified above shall be deemed to have been delivered at the
earlier of (i) the time of actual receipt by the addressee; (ii) if the notice
is sent by facsimile transmission, the time indicated on the transmitting
party’s receipt of confirmation of transmission that time is during the
addressee’s regular business hours on a business day, and otherwise at 9:00 a.m.
on the next business day after such time; and (iii) if the notice is sent by a
nationally recognized, reputable overnight courier service, the time shown on
the confirmation of delivery provided by that service if that time is during the
recipient’s regular business hours on a business day, and otherwise at 9:00 a.m.
on the next business day after such time.
     Section 7.3. Entire Agreement. This Agreement and the exhibits, annexes and
schedules hereto, together with the Confidentiality Agreement, the Company
Disclosure Schedule and the other Transaction Documents, constitute the sole and
entire agreement among the parties to this Agreement with respect to the subject
matter of this Agreement, and supersede all prior and contemporaneous
representations, agreements and understandings, written or oral, with respect to
the subject matter hereof.
     Section 7.4. Waiver. Subject to applicable law and except as otherwise
provided in this Agreement, any party to this Agreement may, at any time prior
to the Closing, extend the time for performance of any obligation under this
Agreement of any other party or waive compliance with any term or condition of
this Agreement by any other party. No such extension or waiver shall be
effective unless set forth in a written instrument duly executed by the party
granting such extension or waiver. No delay in asserting or exercising a right
under this Agreement shall be deemed a wavier of that right.
     Section 7.5. Amendment. Subject to applicable law and except as otherwise
provided in this Agreement, this Agreement may be amended, supplemented or
modified at any time prior to the Closing, whether before or after obtaining the
Stock Sale Approval; provided, that after the Stock Sale Approval,

36



--------------------------------------------------------------------------------



 



no amendment shall be made that under applicable law requires further approval
by such stockholders without obtaining such further approval. No such amendment,
supplement or modification shall be effective unless it is set forth in a
written instrument duly executed by each of the parties hereto.
     Section 7.6. No Third-Party Beneficiaries. The terms and provisions of this
Agreement are intended solely for the benefit of each party hereto and their
respective successors or permitted assigns, and it is not the intention of the
parties to confer third-party beneficiary rights upon any other person.
     Section 7.7. Assignment; Binding Effect. Neither this Agreement nor any
right, interest or obligation under this Agreement may be assigned by any party
to this Agreement, by operation of law or otherwise, without the prior written
consent of the other parties to this Agreement and any attempt to do so will be
void. Subject to the foregoing, this Agreement is binding upon, inures to the
benefit of and is enforceable by the parties to this Agreement and their
respective successors and assigns.
     Section 7.8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
FOR ANY OF THE CONFLICTS OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION.
     Section 7.9. CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY
TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE DELAWARE CHANCERY COURT SITTING IN THE COUNTY OF NEW CASTLE,
OR IF SUCH COURT SHALL NOT HAVE PROPER JURISDICTION, OF THE UNITED STATES
FEDERAL DISTRICT COURT SITTING IN DELAWARE, AND ANY APPELLATE COURT THEREOF, IN
RESPECT OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES THAT ANY SUCH
ACTION, SUIT OR PROCEEDING SHALL BE BROUGHT ONLY IN SUCH COURTS (AND WAIVES AND
AGREES NOT TO ASSERT ANY OBJECTION BASED ON FORUM NON CONVENIENS OR ANY OTHER
OBJECTION TO VENUE THEREIN OR JURISDICTION THEREOF); PROVIDED, HOWEVER, THAT
SUCH CONSENT TO JURISDICTION IS SOLELY FOR THE PURPOSE REFERRED TO IN THIS
SECTION 7.9 AND SHALL NOT BE DEEMED TO BE A GENERAL SUBMISSION TO THE
JURISDICTION OF SAID COURTS OR IN THE STATE OF DELAWARE OTHER THAN FOR SUCH
PURPOSE. Any and all process may be served in any action, suit or proceeding
arising in connection with this Agreement by complying with the provisions of
Section 7.2. Such service of process shall have the same effect as if the party
being served were a resident in the State of Delaware and had been lawfully
served with such process in such jurisdiction. The parties hereby waive all
claims of error by reason of such service. Nothing herein shall affect the right
of any party to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against the other in any other
jurisdiction to enforce judgments or rulings of the aforementioned courts. EACH
PARTY TO THIS AGREEMENT HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH OF THE PARTIES
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY, AS APPLICABLE, BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.9.

37



--------------------------------------------------------------------------------



 



     Section 7.10. Remedies. The parties hereto agree that the parties shall be
entitled to injunctive relief to prevent breaches of this Agreement and to
specific performance of the terms hereof, in addition to any other remedy at law
or equity to which the parties may be entitled. Except as otherwise provided
herein, all remedies available under this Agreement, at law or otherwise, shall
be deemed cumulative and not alternative or exclusive of other remedies. The
exercise by any party of a particular remedy shall not preclude the exercise of
any other remedy.
     Section 7.11. Invalid Provisions. If any provision of this Agreement is
held to be illegal, invalid or unenforceable under any present or future law,
(a) such provision will be fully severable, (b) this Agreement will be construed
and enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, (c) the remaining provisions of this Agreement will
remain in full force and effect and will not be affected by the illegal, invalid
or unenforceable provision or by its severance herefrom and (d) in lieu of such
illegal, invalid or unenforceable provision, there will be added automatically
as a part of this Agreement a legal, valid and enforceable provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and the parties hereto shall cooperate in good faith to formulate and implement
such provision.
     Section 7.12. Counterparts. This Agreement may be executed manually or by
facsimile, in any number of counterparts, all of which will constitute one and
the same instrument, and will become effective when a counterpart shall have
been executed and delivered by each party to the other parties (except that
parties that are affiliates need not deliver counterparts to each other in order
for this Agreement to be effective).
     Section 7.13. Interpretation.
     (a) When a reference is made in this Agreement to an Article or a Section
hereof, such reference shall be to an Article or a Section of this Agreement
unless otherwise indicated.
     (b) The table of contents and headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
     (c) The parties have participated jointly in negotiating and drafting this
Agreement. If an ambiguity or a question of intent or interpretation arises,
this Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
     (d) The words “include,” “includes” or “including” shall be deemed to be
followed by the words “without limitation.”
     (e) The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement.
     (f) All terms defined in this Agreement have their defined meanings when
used in any certificate or other document made or delivered pursuant hereto,
unless otherwise defined therein.
     (g) The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms.
     (h) If any action is to be taken by any party hereto pursuant to this
Agreement on a day that is not a business day, such action shall be taken on the
next business day following such day.

38



--------------------------------------------------------------------------------



 



     (i) References to a person are also to its permitted successors and
assigns.
     (j) The use of “or” is not intended to be exclusive unless expressly
indicated otherwise.
     (k) The term “reasonable best efforts” or similar terms shall not require
the waiver of any rights under this Agreement.
     (l) The term “to the Company’s knowledge” and any similar term shall be
deemed to mean, with respect to any fact or matter, the actual knowledge of the
directors and executive officers of the Company after due inquiry.
     (m) A “subsidiary” of any person means another person, an amount of the
voting securities, other voting ownership or voting partnership interests of
which is sufficient to elect at least a majority of its board of directors or
other governing body (or, if there are no such voting interests, 50% or more of
the equity interests of which) is owned directly or indirectly by such first
person.
     (n) The term “person” means any natural person, corporation, general
partnership, limited partnership, limited or unlimited liability company,
proprietorship, joint venture, other business organization, trust, union,
association or Governmental Authority.
     (o) The term “ordinary course of business” (or similar terms) shall be
deemed to be followed by the words “consistent with past practice.”
     (p) Except as otherwise may be provided herein, the term “business day”
means any day other than a Saturday, Sunday or day when commercial banks in New
York City are permitted or required by law to be closed for the conduct of
regular banking business.
     (q) The term “affiliate” means, with respect to any person, any other
person that directly, or indirectly through one or more intermediaries,
controls, is controlled by or is under common control with the person specified.
     (r) The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
person, whether through the ownership of voting securities, by contract or
otherwise.

39



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            CHIESI FARMACEUTICI SPA
      By:   /s/ Alberto Chiesi       Name:   Alberto Chiesi       Title:  
President       CORNERSTONE THERAPEUTICS INC.
      By:   /s/ Craig A. Collard       Name:   Craig A. Collard       Title:  
CEO    

[Signature Page to Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit F
CERTIFICATE OF AMENDMENT
OF THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION
OF
CORNERSTONE THERAPEUTICS INC.
(Pursuant to Section 242 of the General Corporation Law of the State of
Delaware)
CORNERSTONE THERAPEUTICS INC., (the “Corporation”), a corporation organized and
existing under and by virtue of the provisions of the General Corporation Law of
the State of Delaware (the “DGCL”), hereby certifies as follows:
1. The name of the Corporation is Cornerstone Therapeutics Inc.
2. The amended and restated certificate of incorporation of the Corporation was
filed with the Secretary of State of the State of Delaware on June 1, 2004, and
was subsequently amended on October 31, 2008 (the “Certificate of
Incorporation”).
3. The Board of Directors of the Corporation pursuant to Section 242 of the DGCL
duly adopted a resolution setting forth a proposed amendment to the Certificate
of Incorporation and declaring such amendment advisable. The stockholders of the
Corporation pursuant to Section 242 of the DGCL duly approved and adopted such
proposed amendment at a special meeting of stockholders duly called and held
upon notice in accordance with Section 222 of the DGCL.
4. The Certificate of Incorporation is hereby amended by deleting Article SIXTH
thereof in its entirety and inserting the following in lieu thereof:
“SIXTH: In furtherance and not in limitation of the powers conferred upon it by
the laws of the State of Delaware, and subject to the terms of any series of
Preferred Stock, the Board of Directors shall have the power to adopt, amend,
alter or repeal the Corporation’s Bylaws.”
5. Article NINTH of the Certificate of Incorporation is hereby amended and
restated in its entirety to read as follows:
“NINTH: This Article is inserted for the management of the business and for the
conduct of the affairs of the Corporation.
     1. General Powers. The business and affairs of the Corporation shall be
managed by or under the direction of the Corporation’s Board of Directors.
     2. The Board of Directors shall have power, without the consent of the
stockholders (except as provided by applicable law), to make, alter, amend,
change, add to or repeal the Bylaws of the Corporation.

 



--------------------------------------------------------------------------------



 



     3. Number of Directors; Election of Directors. Subject to the rights of
holders of any series of Preferred Stock to elect directors and the provisions
of that certain Governance Agreement by and among the Corporation, the
stockholders of the Corporation named therein, and Chiesi Farmaceutici SpA
(“Chiesi”) (the “Governance Agreement”), the number of directors of the
Corporation shall be fixed from time to time in the manner provided in the
Bylaws of the Corporation or any amendment thereof duly adopted by the Board of
Directors or by the stockholders. Election of directors need not be by written
ballot, except as and to the extent provided in the Bylaws of the Corporation.
     4. Classes of Directors; Voting.
     (a) For purposes of this Section 4, Section 5 and Section 6, the following
terms shall have the respective meanings set forth below:
          (i) “Beneficially Own” means, with respect to any security, having or
sharing the power to direct or control the voting or disposition of such
security and “Beneficial Ownership” has a correlative meaning;
          (ii) “Class A Directors” means those directors who were not designated
by Chiesi for election to the Board of Directors;
          (iii) “Class B Directors” means those directors who, pursuant to the
Governance Agreement, were designated by Chiesi for election to the Board of
Directors;
          (iv) “Common Stock” means the Corporation’s common stock, par value
$0.001 per share;
          (v) “Equity Securities” means any (a) Voting Stock of the Corporation,
(b) securities of the Corporation convertible into or exchangeable for Voting
Stock and (c) options, rights and warrants issued by the Corporation to acquire
Voting Stock;
          (vi) “Fully Diluted Basis” means of any date a calculation that gives
effect to the number of shares of Common Stock then issued and outstanding plus
the aggregate number of all shares of Common Stock that the Corporation may be
required to issue as of such date pursuant to all options, warrants, rights,
convertible or exchangeable securities or similar obligations then outstanding,
whether or not such securities are then exercisable and exchangeable but
excluding, however, any options, warrants or other similar rights outstanding at
the date hereof that have an exercise price equal to or greater than $26.00 per
share; and
          (vii) “Voting Stock” means the outstanding securities of the
Corporation having the right to vote generally in any election of directors of
the Board of Directors.
     (b) Subject to the rights of holders of any series of Preferred Stock to
elect directors, while the Governance Agreement is in effect:
          (i) the Board of Directors shall be divided into two classes: Class A
Directors and Class B Directors; and
          (ii) so long as Chiesi and its affiliates collectively Beneficially
Own Common Stock representing not less than 50% of all outstanding Common Stock
on a Fully Diluted Basis, (A) the Class B Directors present at a meeting duly
held at which a quorum is

- 2 -



--------------------------------------------------------------------------------



 



present will be collectively entitled to exercise the number of votes equal to
the aggregate number of Class A Directors present at the meeting with the number
of votes allocated to the Class B Directors prorated among the Class B Directors
who are present at such meeting and (B) each Class A Director will be entitled
to one vote. The differential voting provision in this clause (ii) shall not
apply to voting by directors in any committee of the Board of Directors.
     5. Chiesi Approval Required for Certain Actions. For so long as Chiesi and
its affiliates Beneficially Own Common Stock constituting not less than 40% of
all outstanding Common Stock on a Fully Diluted Basis, the approval of Chiesi
shall be required for any of the following:
     (a) the acquisition by the Corporation of any business or assets (other
than products acquired for re-sale to customers) for an aggregate price (not
including royalties based on sales volumes, but including any assumptions of
liabilities, milestone payments and other similar commitments) in excess of
$25,000,000;
     (b) the sale, lease, transfer or other disposal of a business or assets of
the Corporation for an aggregate price (not including royalties based on sales
volumes, but including any assumptions of liabilities, milestone payments and
other similar commitments) in excess of $25,000,000; provided, that the approval
of Chiesi shall not be required for the sale, license or transfer to another
party, in the ordinary course of business, of any Corporation asset (regardless
of its value);
     (c) the issuance of any Equity Security or other capital stock of the
Corporation, other than (i) issuances pursuant to the Corporation’s employee
incentive plans and (ii) issuances upon the exercise of any option, warrant,
conversion privilege or other similar right; or
     (d) the repurchase or redemption of any Equity Security or other capital
stock of the Corporation, other than (i) redemptions required by the terms
thereof, (ii) purchases made at fair market value in connection with any
deferred compensation plan maintained by the Corporation and (iii) repurchases
of unvested or restricted stock issued pursuant to any employee, officer,
director or consultant compensation plan.
6. The Certificate of Incorporation is hereby amended by deleting Article TENTH
and ELEVENTH thereof in their entirety and inserting the following in lieu
thereof:
“TENTH:
For so long as Chiesi and its affiliates collectively Beneficially Own Common
Stock representing not less than 50% of all outstanding Common Stock on a Fully
Diluted Basis, the following provisions shall be in effect:
     1. Except as Chiesi may otherwise agree in writing, neither Chiesi nor any
of its affiliates shall have a duty to refrain from engaging, directly or
indirectly in the same or similar business activities or lines of business as
the Corporation. To the fullest extent permitted by law, neither Chiesi nor any
officer or director thereof shall be liable to the Corporation or its
stockholders for breach of any fiduciary duty by reason of any such activities
of Chiesi or of such person’s participation therein.
     2. Subject to compliance with Section 3 of this Article TENTH, in the event
that Chiesi acquires knowledge of a potential transaction or matter which may be
a corporate

- 3 -



--------------------------------------------------------------------------------



 



opportunity for both Chiesi and the Corporation, Chiesi shall to the fullest
extent permitted by law have no duty to communicate or offer such corporate
opportunity to the Corporation and shall to the fullest extent permitted by law
not be liable to the Corporation or its stockholders for breach of any fiduciary
duty as a stockholder of the Corporation by reason of the fact that Chiesi
acquires or seeks such corporate opportunity for itself, directs such corporate
opportunity to another person or entity, or otherwise does not communicate
information regarding such corporate opportunity to the Corporation, and the
Corporation to the fullest extent permitted by law waives and renunciates any
claim that such business opportunity constituted a corporate opportunity that
should have been presented to the Corporation or any of its affiliates.
     3. In the event that a director or officer of the Corporation who is also a
director, officer or employee of Chiesi acquires knowledge of a potential
transaction or matter which may be a corporate opportunity for both the
Corporation and Chiesi (a “Mutual Corporate Opportunity”), such director or
officer shall to the fullest extent permitted by law have fully satisfied and
fulfilled his fiduciary duty with respect to such Mutual Corporate Opportunity,
and the Corporation to the fullest extent permitted by law waives and
renunciates any claim that such Mutual Corporate Opportunity constituted a
corporate opportunity that should have been presented to the Corporation, if
such director or officer acts in a manner consistent with the following policy:
a Mutual Corporate Opportunity offered to any person who is an officer or
director of the Corporation, and who is also an officer, director or employee of
Chiesi, shall belong to Chiesi, unless such Mutual Corporate Opportunity was
expressly offered to such person in his or her capacity as a director or officer
of the Corporation (a “Cornerstone Opportunity”), in which case such Cornerstone
Opportunity shall not be pursued by Chiesi.
ELEVENTH: The Corporation elects not to be governed by Section 203 of the
General Corporation Law of the State of Delaware.”

- 4 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Certificate of Amendment, which has been duly
adopted in accordance with Section 242 of the DGCL, has been executed by a duly
authorized officer of the Corporation on this ___ day of ___, 2009.

     
 
  CORNERSTONE THERAPEUTICS INC.  
 
   
 
   
 
  Name:
 
  Title:





--------------------------------------------------------------------------------



 



Exhibit G
 
FOURTH AMENDED AND RESTATED
BYLAWS
OF
CORNERSTONE THERAPEUTICS INC.
(Adopted as of                                         , 2009)
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I STOCKHOLDERS
    1    
Section 1.1. Place of Meetings
    1    
Section 1.2. Annual Meeting
    1    
Section 1.3. Special Meetings
    1    
Section 1.4. Notice of Meetings
    1    
Section 1.5. Voting List
    1    
Section 1.6. Quorum
    1    
Section 1.7. Adjournments
    2    
Section 1.8. Voting and Proxies
    2    
Section 1.9. Action at Meeting
    2    
Section 1.10. Nomination of Directors
    2    
Section 1.11. Notice of Business at Annual Meetings
    4    
Section 1.12. Conduct of Meetings
    6    
ARTICLE II DIRECTORS
    7    
Section 2.1. General Powers
    7    
Section 2.2. Number, Election and Qualification
    7    
Section 2.3. Term
    7    
Section 2.4. Quorum
    7    
Section 2.5. Action at Meeting
    7    
Section 2.6. Removal
    7    
Section 2.7. Vacancies
    7    
Section 2.8. Resignation
    7    
Section 2.9. Regular Meetings
    8    
Section 2.10. Special Meetings
    8    
Section 2.11. Notice of Special Meetings
    8    
Section 2.12. Meetings by Conference Communications Equipment
    8    
Section 2.13. Action by Consent
    8    
Section 2.14. Committees
    8    
Section 2.15. Compensation of Directors
    9    
Section 2.16. Board Approval Required For Certain Actions
    9    
ARTICLE III OFFICERS
    10    
Section 3.1. Titles
    10    
Section 3.2. Election
    10    
Section 3.3. Qualification
    10  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
Section 3.4. Tenure
    10    
Section 3.5. Resignation and Removal
    10    
Section 3.6. Vacancies
    10    
Section 3.7. Chairman of the Board
    10    
Section 3.8. Chief Executive Officer
    11    
Section 3.9. President
    11    
Section 3.10. Vice Presidents
    11    
Section 3.11. Secretary and Assistant Secretaries
    11    
Section 3.12. Treasurer and Assistant Treasurers
    11    
Section 3.13. Salaries
    12    
ARTICLE IV CAPITAL STOCK
    12    
Section 4.1. Issuance of Stock
    12    
Section 4.2. Stock Certificates; Uncertificated Shares
    12    
Section 4.3. Transfers
    12    
Section 4.4. Lost, Stolen or Destroyed Certificates
    13    
Section 4.5. Record Date
    13    
Section 4.6. Regulations
    13    
ARTICLE V GENERAL PROVISIONS
    13    
Section 5.1. Fiscal Year
    13    
Section 5.2. Corporate Seal
    13    
Section 5.3. Waiver of Notice
    13    
Section 5.4. Voting of Securities
    14    
Section 5.5. Evidence of Authority
    14    
Section 5.6. Certificate of Incorporation
    14    
Section 5.7. Severability
    14    
Section 5.8. Pronouns
    14    
ARTICLE VI AMENDMENTS
    14  

- ii -



--------------------------------------------------------------------------------



 



ARTICLE I
STOCKHOLDERS
Section 1.1. Place of Meetings. All meetings of stockholders shall be held at
such place as may be designated from time to time by the Board of Directors, the
Chairman of the Board or the Chief Executive Officer or, if not so designated,
at the principal office of the corporation.
Section 1.2. Annual Meeting. The annual meeting of stockholders for the election
of directors and for the transaction of such other business as may properly be
brought before the meeting shall be held on a date and at a time designated by
the Board of Directors, the Chairman of the Board, the Chief Executive Officer
or the President (if the President shall be a different individual than the
Chief Executive Officer) (which date shall not be a legal holiday in the place
where the meeting is to be held). If no annual meeting is held in accordance
with the foregoing provisions, a special meeting may be held in lieu of the
annual meeting, and any action taken at that special meeting shall have the same
effect as if it had been taken at the annual meeting, and in such case all
references in these Bylaws to the annual meeting of the stockholders shall be
deemed to refer to such special meeting.
Section 1.3. Special Meetings. Special meetings of stockholders for any purpose
or purposes may be called at any time by the Board of Directors, the Chairman of
the Board, the Chief Executive Officer or the President (if the President shall
be a different individual than the Chief Executive Officer) or at the request in
writing of stockholders owning at least fifty percent (50%) in amount of the
entire capital stock of the corporation issued and outstanding and entitled to
vote generally in the election of directors.
Section 1.4. Notice of Meetings. Except as otherwise provided by law, notice of
each meeting of stockholders, whether annual or special, shall be given not less
than 10 nor more than 60 days before the date of the meeting to each stockholder
entitled to vote at such meeting. Without limiting the manner by which notice
otherwise may be given to stockholders, any notice shall be effective if given
by a form of electronic transmission consented to (in a manner consistent with
the General Corporation Law of the State of Delaware) by the stockholder to whom
the notice is given. The notices of all meetings shall state the place, date and
time of the meeting and the means of remote communications, if any, by which
stockholders and proxyholders may be deemed to be present in person and vote at
such meeting. The notice of a special meeting shall state, in addition, the
purpose or purposes for which the meeting is called. If notice is given by mail,
such notice shall be deemed given when deposited in the United States mail,
postage prepaid, directed to the stockholder at such stockholder’s address as it
appears on the records of the corporation. If notice is given by electronic
transmission, such notice shall be deemed given at the time specified in
Section 232 of the General Corporation Law of the State of Delaware.
Section 1.5. Voting List. The Secretary shall prepare, at least 10 days before
every meeting of stockholders, a complete list of the stockholders entitled to
vote at the meeting, arranged in alphabetical order, and showing the address of
each stockholder and the number of shares registered in the name of each
stockholder. Such list shall be open to the examination of any stockholder, for
any purpose germane to the meeting, for a period of at least 10 days prior to
the meeting: (i) on a reasonably accessible electronic network, provided that
the information required to gain access to such list is provided with notice of
the meeting, or (ii) during ordinary business hours, at the principal place of
business of the corporation. The list shall also be produced and kept at the
time and place of the meeting during the whole time thereof, and may be
inspected by any stockholder who is present.
Section 1.6. Quorum. Except as otherwise provided by law, the Certificate of
Incorporation or these Bylaws, the holders of a majority in voting power of the
shares of the capital stock of the corporation issued and outstanding and
entitled to vote at the meeting, present in person, present by means of remote

 



--------------------------------------------------------------------------------



 



communication in a manner, if any, authorized by the Board of Directors in its
sole discretion, or represented by proxy, shall constitute a quorum for the
transaction of business. A quorum, once established at a meeting, shall not be
broken by the withdrawal of enough votes to leave less than a quorum.
Section 1.7. Adjournments. Any meeting of stockholders may be adjourned from
time to time to any other time and to any other place at which a meeting of
stockholders may be held under these Bylaws by the stockholders present or
represented at the meeting and entitled to vote, although less than a quorum,
or, if no stockholder is present, by any officer entitled to preside at or to
act as secretary of such meeting. It shall not be necessary to notify any
stockholder of any adjournment of less than 30 days if the time and place of the
adjourned meeting, and the means of remote communication, if any, by which
stockholders and proxyholders may be deemed to be present in person and vote at
such adjourned meeting, are announced at the meeting at which adjournment is
taken, unless after the adjournment a new record date is fixed for the adjourned
meeting. At the adjourned meeting, the corporation may transact any business
which might have been transacted at the original meeting.
Section 1.8. Voting and Proxies. Each stockholder shall have one vote for each
share of stock entitled to vote held of record by such stockholder and a
proportionate vote for each fractional share so held, unless otherwise provided
by law or the Certificate of Incorporation. Each stockholder of record entitled
to vote at a meeting of stockholders may vote in person (including by means of
remote communications, if any, by which stockholders may be deemed to be present
in person and vote at such meeting) or may authorize another person or persons
to vote for such stockholder by a proxy executed or transmitted in a manner
permitted by the General Corporation Law of the State of Delaware by the
stockholder or such stockholder’s authorized agent and delivered (including by
electronic transmission) to the Secretary of the corporation. No such proxy
shall be voted upon after three years from the date of its execution, unless the
proxy expressly provides for a longer period.
Section 1.9. Action at Meeting. When a quorum is present at any meeting, any
matter other than the election of directors to be voted upon by the stockholders
at such meeting shall be decided by the affirmative vote of the holders of a
majority in voting power of the outstanding shares of stock present or
represented and voting on such matter (or if there are two or more classes of
stock entitled to vote as separate classes, then in the case of each such class,
the holders of a majority of the stock of that class present or represented and
voting on such matter), except when a different vote is required by law,
applicable rule, regulation or listing agreement, the Certificate of
Incorporation or these Bylaws. When a quorum is present at any meeting, any
election by stockholders of directors shall be determined by a plurality of the
votes cast by the stockholders entitled to vote on the election.
Section 1.10. Nomination of Directors.
     (a) Except for (i) directors nominated pursuant to the Governance
Agreement, dated as of May 6, 2009, by and among the Corporation, Chiesi
Farmaceutici SpA (“Chiesi SpA”) and the stockholders named therein (the
“Governance Agreement”) while it is in effect, (ii) any directors entitled to be
elected by the holders of preferred stock, (iii) any directors elected in
accordance with Section 2.8 hereof by the Board of Directors to fill a vacancy
or newly created directorships or (iv) as otherwise required by applicable law
or stock market regulation, only persons who are nominated in accordance with
the procedures in this Section 1.10 shall be eligible for election as directors.
Nomination for election to the Board of Directors of the corporation at a
meeting of stockholders may be made (A) by or at the direction of the Nominating
Committee of the Board of Directors or (B) by any stockholder of the corporation
who (x) complies with the notice procedures set forth in Section 1.10(b) and
(y) is a stockholder of record on the date of the giving of such notice and on
the record date for the determination of stockholders entitled to vote at such
meeting.

2



--------------------------------------------------------------------------------



 



     (b) To be timely, a stockholder’s notice must be received in writing by the
Secretary at the principal executive offices of the corporation as follows:
(x) in the case of an election of directors at an annual meeting of
stockholders, not less than 90 days nor more than 120 days prior to the first
anniversary of the preceding year’s annual meeting; provided, however, that in
the event that the date of the annual meeting is advanced by more than 20 days,
or delayed by more than 60 days, from the first anniversary of the preceding
year’s annual meeting, a stockholder’s notice must be so received not earlier
than the 120th day prior to such annual meeting and not later than the close of
business on the later of (A) the 90th day prior to such annual meeting and
(B) the tenth day following the day on which notice of the date of such annual
meeting was mailed or public disclosure of the date of such annual meeting was
made, whichever first occurs; or (y) in the case of an election of directors at
a special meeting of stockholders, provided that the Board of Directors has
determined that directors shall be elected as such meeting, not earlier than the
120th day prior to such special meeting and not later than the close of business
on the later of (i) the 90th day prior to such special meeting and (ii) the
tenth day following the day on which notice of the date of such special meeting
was mailed or public disclosure of the date of such special meeting was made,
whichever first occurs. In no event shall the adjournment or postponement of an
annual or special meeting (or the public announcement thereof) commence a new
time (or extend any time period) for the giving of a stockholder’s notice.
     The stockholder’s notice to the Secretary shall set forth: (a) as to each
proposed nominee (i) such person’s name, age, business address and, if known,
residence address, (ii) such person’s principal occupation or employment,
(iii) the class and number of shares of stock of the corporation which are
beneficially owned by such person, and (iv) any other information concerning
such person that must be disclosed as to nominees in proxy solicitations
pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”); (b) as to the stockholder giving the notice (i) such
stockholder’s name and address, as they appear on the corporation’s books,
(ii) the class and number of shares of stock of the corporation which are owned,
beneficially and of record, by such stockholder, (iii) a description of all
arrangements or understandings between such stockholder and each proposed
nominee and any other person or persons (including their names) pursuant to
which the nomination(s) are to be made by such stockholder, (iv) a
representation that such stockholder intends to appear in person or by proxy at
the meeting to nominate the person(s) named in its notice and (v) a
representation whether the stockholder intends or is part of a group which
intends (a) to deliver a proxy statement and/or form of proxy to holders of at
least the percentage of the corporation’s outstanding capital stock required to
elect the nominee and/or (b) otherwise to solicit proxies from stockholders in
support of such nomination; and (c) as to the beneficial owner, if any, on whose
behalf the nomination is being made (i) such beneficial owner’s name and
address, (ii) the class and number of shares of stock of the corporation which
are beneficially owned by such beneficial owner, (iii) a description of all
arrangements or understandings between such beneficial owner and each proposed
nominee and any other person or persons (including their names) pursuant to
which the nomination(s) are to be made and (iv) a representation whether the
beneficial owner intends or is part of a group which intends (a) to deliver a
proxy statement and/or form of proxy to holders of at least the percentage of
the corporation’s outstanding capital stock requirement to elect the nominee
and/or (b) otherwise to solicit proxies from stockholders in support of such
nomination. In addition, to be effective, the stockholder’s notice must be
accompanied by the written consent of the proposed nominee to serve as a
director if elected. The corporation may require any proposed nominee to furnish
such other information as may reasonably be required to determine the
eligibility of such proposed nominee to serve as a director of the corporation.
A stockholder shall not have complied with this Section 1.10(b) if the
stockholder or beneficial owner, if any, on whose behalf the nomination is made
solicited (or is part of a group which solicited) or did not so solicit, as the
case may be, proxies in support of such stockholder’s nominee in compliance with
the representations with respect thereto required by this Section 1.10.

3



--------------------------------------------------------------------------------



 



     (c) The chairman of any meeting shall, if the facts warrant, have the power
and duty to determine that a nomination was not made in accordance with the
provisions of this Section 1.10 (including whether the stockholder or beneficial
owner, if any, on whose behalf the nomination is made solicited (or is part of a
group which solicited) or did not so solicit, as the case may be, proxies in
support of such stockholder’s nominee in compliance with the representations
with respect thereto required by this Section 1.10), and if the chairman should
so determine, the chairman shall so declare to the meeting and such nomination
shall be disregarded.
     (d) Except as otherwise required by law, nothing in this Section 1.10 shall
obligate the corporation or the Board of Directors to include in any proxy
statement or other stockholder communication distributed on behalf of the
corporation or the Board of Directors information with respect to any nominee
for director submitted by a stockholder.
     (e) Notwithstanding the foregoing provisions of this Section 1.10, if the
stockholder (or a qualified representative of the stockholder) does not appear
at the annual or special meeting of stockholders of the corporation to present a
nomination, such nomination shall be disregarded, notwithstanding that proxies
in respect of such vote may have been received by the corporation. For purposes
of this Section 1.10, to be considered a qualified representative of the
stockholder, a person must be authorized by a writing executed by such
stockholder or an electronic transmission delivered by such stockholder to act
for such stockholder as proxy at the meeting of stockholders and such person
must produce such writing or electronic transmission, or a reliable reproduction
of the writing or electronic transmission, at the meeting of stockholders.
     (f) For purposes of this Section 1.10, “public disclosure” shall include
disclosure in a press release reported by the Dow Jones New Service, Associated
Press or comparable national news service or in a document publicly filed by the
Corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.
Section 1.11. Notice of Business at Annual Meetings.
     (a) At any annual meeting of the stockholders, only such business shall be
conducted as shall have been properly brought before the meeting. To be properly
brought before an annual meeting, business must be (i) specified in the notice
of meeting (or any supplement thereto) given by or at the direction of the Board
of Directors, (ii) otherwise properly brought before the meeting by or at the
direction of the Board of Directors, or (iii) properly brought before the
meeting by a stockholder. For business to be properly brought before an annual
meeting by a stockholder, (i) if such business relates to the nomination of a
person for election as a director of the corporation, the procedures in
Section 1.10 must be complied with and (ii) if such business relates to any
other matter, the business must constitute a proper matter for stockholder
action and the stockholder must (x) have given timely notice thereof in writing
to the Secretary in accordance with the procedures set forth in Section 1.11(b)
and (y) be a stockholder of record on the date of the giving of such notice and
on the record date for the determination of stockholders entitled to vote at
such annual meeting.
     (b) To be timely, a stockholder’s notice must be received in writing by the
Secretary at the principal executive offices of the corporation not less than
90 days nor more than 120 days prior to the first anniversary of the preceding
year’s annual meeting; provided, however, that in the event that the date of the
annual meeting is advanced by more than 20 days, or delayed by more than
60 days, from the first anniversary of the preceding year’s annual meeting, a
stockholder’s notice must be so received not earlier than the 120th day prior to
such annual meeting and not later than the close of business on the later of
(A) the 90th day prior to such annual meeting and (B) the tenth day following
the day on which notice of the date of such annual meeting was mailed or public
disclosure of the date of such annual meeting was

4



--------------------------------------------------------------------------------



 



made, whichever first occurs. In no event shall the adjournment or postponement
of an annual meeting (or the public announcement thereof) commence a new time
(or extend any time period) for the giving of a stockholder’s notice.
     (c) The stockholder’s notice to the Secretary shall set forth as to each
matter the stockholder proposes to bring before the annual meeting (i) a brief
description of the business desired to be brought before the annual meeting, the
text of the proposal or business (including the text of any resolutions proposed
for consideration and in the event that such business includes a proposal to
amend these Bylaws, the language of the proposed amendment), and the reasons for
conducting such business at the annual meeting, (ii) the name and address, as
they appear on the corporation’s books, of the stockholder proposing such
business, and the name and address of the beneficial owner, if any, on whose
behalf the proposal is made, (iii) the class and number of shares of stock of
the corporation which are owned, of record and beneficially, by the stockholder
and beneficial owner, if any, (iv) a description of all arrangements or
understandings between such stockholder or such beneficial owner, if any, and
any other person or persons (including their names) in connection with the
proposal of such business by such stockholder and any material interest of the
stockholder or such beneficial owner, if any, in such business, (v) a
representation that such stockholder intends to appear in person or by proxy at
the annual meeting to bring such business before the meeting and (vi) a
representation whether the stockholder or the beneficial owner, if any, intends
or is part of a group which intends (a) to deliver a proxy statement and/or form
of proxy to holders of at least the percentage of the corporation’s outstanding
capital stock required to approve or adopt the proposal and/or (b) otherwise to
solicit proxies from stockholders in support of such proposal. Notwithstanding
anything in these Bylaws to the contrary, no business shall be conducted at any
annual meeting of stockholders except in accordance with the procedures set
forth in this Section 1.11; provided that any stockholder proposal which
complies with Rule 14a-8 of the proxy rules (or any successor provision)
promulgated under the Securities Exchange Act of 1934, as amended, and is to be
included in the corporation’s proxy statement for an annual meeting of
stockholders shall be deemed to comply with the requirements of this
Section 1.11. A stockholder shall not have complied with this Section 1.11(b) if
the stockholder or beneficial owner, if any, on whose behalf the nomination is
made solicited (or is part of a group which solicited) or did not so solicit, as
the case may be, proxies in support of such stockholder’s nominee in compliance
with the representations with respect thereto required by this Section 1.11.
     (d) The chairman of any meeting shall, if the facts warrant, have the power
and duty to determine that business was not properly brought before the meeting
in accordance with the provisions of this Section 1.11 (including whether the
stockholder or beneficial owner, if any, on whose behalf the proposal is made
solicited (or is part of a group which solicited) or did not so solicit, as the
case may be, proxies in support of such stockholder’s proposal in compliance
with the representation with respect thereto required by this Section 1.11), and
if the chairman should so determine, the chairman shall so declare to the
meeting and such business shall not be brought before the meeting.
     (e) Notwithstanding the foregoing provisions of this Section 1.11, if the
stockholder (or a qualified representative of the stockholder) does not appear
at the annual meeting of stockholders of the corporation to present business,
such business shall not be transacted, notwithstanding that proxies in respect
of such vote may have been received by the corporation. For purposes of this
Section 1.11, to be considered a qualified representative of the stockholder, a
person must be authorized by a writing executed by such stockholder or an
electronic transmission delivered by such stockholder to act for such
stockholder as proxy at the meeting of stockholders and such person must produce
such writing or electronic transmission, or a reliable reproduction of the
writing or electronic transmission, at the meeting of stockholders.

5



--------------------------------------------------------------------------------



 



     (f) For purposes of this Section 1.11, “public disclosure” shall include
disclosure in a press release reported by the Dow Jones New Service, Associated
Press or comparable national news service or in a document publicly filed by the
corporation with the Securities and Exchange Commission pursuant to Section 13,
14 or 15(d) of the Exchange Act.
Section 1.12. Conduct of Meetings.
     (a) Meetings of stockholders shall be presided over by the Chairman of the
Board, if any, or in the Chairman’s absence by the Vice Chairman of the Board,
if any, or in the Vice Chairman’s absence by the Chief Executive Officer, or in
the Chief Executive Officer’s absence by the President (if the President shall
be a different individual than the Chief Executive Officer), or in the
President’s absence by a Vice President, or in the absence of all of the
foregoing persons by a chairman designated by the Board of Directors, or in the
absence of such designation by a chairman chosen by vote of the stockholders at
the meeting. The Secretary shall act as secretary of the meeting, but in the
Secretary’s absence the chairman of the meeting may appoint any person to act as
secretary of the meeting.
     (b) The Board of Directors of the corporation may adopt by resolution such
rules, regulations and procedures for the conduct of any meeting of stockholders
of the corporation as it shall deem appropriate including, without limitation,
such guidelines and procedures as it may deem appropriate regarding the
participation by means of remote communication of stockholders and proxyholders
not physically present at a meeting. Except to the extent inconsistent with such
rules, regulations and procedures as adopted by the Board of Directors, the
chairman of any meeting of stockholders shall have the right and authority to
prescribe such rules, regulations and procedures and to do all such acts as, in
the judgment of such chairman, are appropriate for the proper conduct of the
meeting. Such rules, regulations or procedures, whether adopted by the Board of
Directors or prescribed by the chairman of the meeting, may include, without
limitation, the following: (i) the establishment of an agenda or order of
business for the meeting; (ii) rules and procedures for maintaining order at the
meeting and the safety of those present; (iii) limitations on attendance at or
participation in the meeting to stockholders of record of the corporation, their
duly authorized and constituted proxies or such other persons as shall be
determined; (iv) restrictions on entry to the meeting after the time fixed for
the commencement thereof; and (v) limitations on the time allotted to questions
or comments by participants. Unless and to the extent determined by the Board of
Directors or the chairman of the meeting, meetings of stockholders shall not be
required to be held in accordance with the rules of parliamentary procedure.
     (c) The chairman of the meeting shall announce at the meeting when the
polls for each matter to be voted upon at the meeting will be opened and closed.
If no announcement is made, the polls shall be deemed to have opened when the
meeting is convened and closed upon the final adjournment of the meeting. After
the polls close, no ballots, proxies or votes or any revocations or changes
thereto may be accepted.
     (d) In advance of any meeting of stockholders, the Board of Directors, the
Chairman of the Board, the Chief Executive Officer or the President (if the
President shall be a different individual than the Chief Executive Officer)
shall appoint one or more inspectors or election to act at the meeting and make
a written report thereof. One or more other persons may be designated as
alternate inspectors to replace any inspector who fails to act. If no inspector
or alternate is present, ready and willing to act at a meeting of stockholders,
the chairman of the meeting shall appoint one or more inspectors to act at the
meeting. Unless otherwise required by law, inspectors may be officers, employees
or agents of the corporation. Each inspector, before entering upon the discharge
of such inspector’s duties, shall take and sign an oath faithfully to execute
the duties of inspector with strict impartiality and according to the best of
such inspector’s ability. The inspector shall have the duties prescribed by law
and shall take charge of

6



--------------------------------------------------------------------------------



 



the polls and, when the vote in completed, shall make a certificate of the
result of the vote taken and of such other facts as may be required by law.
ARTICLE II
DIRECTORS
Section 2.1. General Powers. The business and affairs of the corporation shall
be managed by or under the direction of a Board of Directors, who may exercise
all of the powers of the corporation except as otherwise provided by law or the
Certificate of Incorporation.
Section 2.2. Number, Election and Qualification. Subject to the Governance
Agreement while it is effect and the rights of the holders of any series of
preferred stock to elect directors, the number of directors shall be fixed from
time to time exclusively by the Board of Directors pursuant to a resolution
adopted by a majority in voting power of the Board of Directors.
Section 2.3. Term. Directors shall be elected at the annual meeting of the
stockholders, except as provided in Section 2.7, and shall serve until the
election and qualification of his successor, subject to his earlier death,
resignation or removal.
Section 2.4. Quorum. A majority of the total authorized number of directors
(including, at any time there are Class B Directors, at least one Class B
Director) shall constitute a quorum for the transaction of business. If at any
meeting of the Board of Directors there shall be less than such a quorum, a
majority of the directors present may adjourn the meeting from time to time
without further notice other than announcement at the meeting, until a quorum
shall be present.
Section 2.5. Action at Meeting. Subject to the provisions of the Certificate of
Incorporation, every act or decision done or made by a majority in voting power
of the directors present at a meeting duly held at which a quorum is present
shall be regarded as the act of the Board of Directors unless a greater number
is required by law.
Section 2.6. Removal. Subject to the Governance Agreement while it is in effect
and the rights of holders of any series of preferred stock, directors of the
corporation may be removed with or without cause and by the affirmative vote of
the holders of at least a majority of the votes which all the stockholders would
be entitled to cast in any annual election of directors or class of directors.
Section 2.7. Vacancies. Subject to the rights of holders of any series of
preferred stock any vacancy or newly created directorships on the Board of
Directors, however occurring, shall be filled in accordance with the Governance
Agreement while it is in effect. Following termination of the Governance
Agreement, subject to the rights of holder of any series of preferred stock any
vacancy or newly created directorships on the Board of Directors, however
occurring, shall be filled in accordance and only by vote of a majority in
voting power of the directors then in office, although less than a quorum, or by
a sole remaining director and shall not be filled by the stockholders. A
director elected to fill a vacancy shall hold office until the next election of
the class for which such director shall have been chosen, subject to the
election and qualification of a successor or until such director’s earlier
death, resignation or removal.
Section 2.8. Resignation. Any director may resign by delivering a resignation in
writing or by electronic transmission to the corporation at its principal office
or to the Chairman of the Board, the Chief Executive Officer, the President (if
the President shall be a different individual than the Chief Executive Officer)
or the Secretary. Such resignation shall be effective upon receipt unless it is
specified to be effective at some later time or upon the happening of some later
event.

7



--------------------------------------------------------------------------------



 



Section 2.9. Regular Meetings. Regular meetings of the Board of Directors may be
held without notice at such time and place as shall be determined from time to
time by the Board of Directors; provided that any director who is absent when
such a determination is made shall be given notice of the determination. A
regular meeting of the Board of Directors may be held without notice immediately
after and at the same place as the annual meeting of stockholders.
Section 2.10. Special Meetings. Special meetings of the Board of Directors may
be held at any time and place designated in a call by the Chairman of the Board,
the Chief Executive Officer, two or more directors, or by one director in the
event that there is only a single director in office.
Section 2.11. Notice of Special Meetings. Notice of any special meeting of
directors shall be given to each director by the Secretary or by the officer or
one of the directors calling the meeting. Notice shall be duly given to each
director (i) in person or by telephone or electronic mail at least 24 hours in
advance of the meeting, (ii) by sending a telegram or telecopy or delivering
written notice by hand, to such director’s last known business, home or
electronic mail address at least 48 hours in advance of the meeting, or (iii) by
sending written notice, via first-class mail or reputable overnight courier, to
such director’s last known business or home address at least 72 hours in advance
of the meeting. A notice or waiver of notice of a meeting of the Board of
Directors need not specify the purposes of the meeting.
Section 2.12. Meetings by Conference Communications Equipment. Directors may
participate in meetings of the Board of Directors or any committee thereof by
means of conference telephone or other communications equipment by means of
which all persons participating in the meeting can hear each other, and
participation by such means shall constitute presence in person at such meeting.
Section 2.13. Action by Consent. Any action required or permitted to be taken at
any meeting of the Board of Directors or of any committee thereof may be taken
without a meeting, if all members of the Board of Directors or committee, as the
case may be, consent to the action in writing or by electronic transmission, and
the written consents or electronic transmissions are filed with the minutes of
proceedings of the Board of Directors or committee.
Section 2.14. Committees. The Board of Directors may designate one or more
committees, each committee to consist of one or more of the directors of the
corporation. The Board of Directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee. In the absence or disqualification of a
member of a committee, the member or members of the committee present at any
meeting and not disqualified from voting, whether or not such member or members
constitute a quorum, may unanimously appoint another member of the Board of
Directors to act at the meeting in the place of any such absent or disqualified
member. Any such committee, to the extent provided in the resolution of the
Board of Directors and subject to the provisions of law, shall have and may
exercise all the powers and authority of the Board of Directors in the
management of the business and affairs of the corporation and may authorize the
seal of the corporation to be affixed to all papers which may require it. Each
such committee shall keep minutes and make such reports as the Board of
Directors may from time to time request. Except as the Board of Directors may
otherwise determine, any committee may make rules for the conduct of its
business, but unless otherwise provided by the directors or in such rules, its
business shall be conducted as nearly as possible in the same manner as is
provided in these Bylaws for the Board of Directors. Notwithstanding the
foregoing, while the Governance Agreement is in effect, (i) the Board of
Directors shall designate a Nominating Committee, an Audit Committee and a
Compensation Committee and (ii) all matters related to executive compensation
shall require the approval of the Compensation Committee and the ratification of
the Board of Directors.

8



--------------------------------------------------------------------------------



 



Section 2.15. Compensation of Directors. Directors may be paid such compensation
for their services and such reimbursement for expenses of attendance at meetings
as the Board of Directors may from time to time determine. No such payment shall
preclude any director from serving the corporation or any of its parent or
subsidiary entities in any other capacity and receiving compensation for such
service.
Section 2.16. Board Approval Required For Certain Actions.
     (a) For purposes of this Section 2.16:
          (i) “Beneficially Own” means, with respect to any security, having or
sharing the power to direct or control the voting or disposition of such
security and “Beneficial Ownership” has a correlative meaning;
          (ii) “Equity Security” means (A) Voting Stock of the Corporation,
(B) securities of the Corporation convertible into or exchangeable for Voting
Stock and (C) options, rights and warrants issued by the Corporation to acquire
Voting Stock;
          (iii) “Fully Diluted Basis” means as of any date a calculation that
gives effect to the number of shares of common stock of the Corporation then
issued and outstanding plus the aggregate number of all shares of common stock
that the Corporation may be required to issue as of such date pursuant to all
options, warrants, rights, convertible or exchangeable securities or similar
obligations then outstanding, whether or not such securities are then
exercisable and exchangeable but excluding, however, any options, warrants or
other similar rights outstanding at the date hereof that have an exercise price
equal to or greater than $26.00 per share; and
          (iv) “Voting Stock” means the outstanding securities of the
Corporation having the right to vote generally in any election of the Board of
Directors.
     (b) While the Governance Agreement is in effect and for so long as Chiesi
SpA and its affiliates (excluding the corporation) collectively Beneficially Own
common stock of the corporation constituting more than 50% of all outstanding
common stock on a Fully Diluted Basis, the following shall be subject to the
approval of the Board of Directors:
          (i) the adoption, modification or amendment of the annual operating or
capital budget for the corporation to be effective January 1 of that fiscal
year;
          (ii) the entry into, modification or amendment of any exclusive
license, distribution or supply agreement to which the corporation or any of its
subsidiaries is a party;
          (iii) any capital expenditure in excess of $500,000 in any one case or
$2,000,000 in the aggregate;
          (iv) any expense that deviates from the approved annual operating or
capital budget, other than immaterial expenditures in the ordinary course of
business; or
          (v) the incurrence by the corporation or any of its subsidiaries of
indebtedness in excess of $1,000,000 in the aggregate for borrowed money,
including, but not limited to trade financing (less than 60 days) either on an
individual or cumulative basis or issuing any equity security that ranks senior
in liquidation preference to the Equity Securities outstanding as of the date
hereof.

9



--------------------------------------------------------------------------------



 



ARTICLE III
OFFICERS
Section 3.1. Titles. The officers of the corporation shall consist of a
President, a Secretary, a Treasurer and such other officers with such other
titles as the Board of Directors may from time to time determine, including a
Chairman of the Board, a Vice Chairman of the Board, a Chief Executive Officer
and one or more Vice Presidents, Assistant Treasurers and Assistant Secretaries.
The Board of Directors may appoint such other officers as it may deem
appropriate.
Section 3.2. Election. The President, Treasurer and Secretary shall be elected
annually by the Board of Directors at its first meeting following the annual
meeting of stockholders. Other officers may be appointed by the Board of
Directors at such meeting or at any other meeting.
Section 3.3. Qualification. No officer need be a stockholder. Any two or more
offices may be held by the same person.
Section 3.4. Tenure. Except as otherwise provided by law, by the Certificate of
Incorporation or by these Bylaws, each officer shall hold office until such
officer’s successor is elected and qualified, unless a different term is
specified in the resolution electing or appointing such officer, or until such
officer’s earlier death, resignation or removal.
Section 3.5. Resignation and Removal. Any officer may resign by delivering a
written resignation to the corporation at its principal office or to the Chief
Executive Officer or the Secretary. Such resignation shall be effective upon
receipt unless it is specified to be effective at some later time or upon the
happening of some later event.
               Any officer may be removed at any time, with or without cause, by
vote of a majority of the directors then in office.
               Except as the Board of Directors may otherwise determine, no
officer who resigns or is removed shall have any right to any compensation as an
officer for any period following such officer’s resignation or removal, or any
right to damages on account of such removal, whether such officer’s compensation
be by the month or by the year or otherwise, unless such compensation is
expressly provided in a duly authorized written agreement with the corporation.
Section 3.6. Vacancies. The Board of Directors may fill any vacancy occurring in
any office for any reason and may, in its discretion, leave unfilled for such
period as it may determine any offices other than those of President, Treasurer
and Secretary. Each such successor shall hold office for the unexpired term of
such officer’s predecessor and until a successor is elected and qualified, or
until such officer’s earlier death, resignation or removal.
Section 3.7. Chairman of the Board. The Board of Directors may appoint from its
members a Chairman of the Board, who need not be an employee or officer of the
corporation. If the Board of Directors appoints a Chairman of the Board, such
Chairman shall perform such duties and possess such powers as are assigned by
the Board of Directors and, if the Chairman of the Board is also designated as
the corporation’s Chief Executive Officer, shall have the powers and duties of
the Chief Executive Officer prescribed in Section 3.8 of these Bylaws. Unless
otherwise provided by the Board of Directors, the Chairman of the Board shall
preside at all meetings of the Board of Directors and stockholders.

10



--------------------------------------------------------------------------------



 



Section 3.8. Chief Executive Officer. The Chief Executive Officer shall have
general charge and supervision of the business of the Corporation subject to the
direction of the Board of Directors. The Chief Executive Officer may, but need
not, also be the President.
Section 3.9. President. If the Chief Executive Officer is not also the
President, the President shall perform such duties and shall have such powers as
the Board of Directors or the Chief Executive Officer may from time to time
prescribe.
Section 3.10. Vice Presidents. Any Vice President shall perform such duties and
possess such powers as the Board of Directors or the Chief Executive Officer may
from time to time prescribe. In the event of the absence, inability or refusal
to act of the Chief Executive Officer or the President (if the President is not
the Chief Executive Officer), the Vice President (or if there shall be more than
one, the Vice Presidents in the order determined by the Board of Directors)
shall perform the duties of the Chief Executive Officer and when so performing
shall have all the powers of and be subject to all the restrictions upon the
Chief Executive Officer. The Board of Directors may assign to any Vice President
the title of Executive Vice President, Senior Vice President or any other title
selected by the Board of Directors.
Section 3.11. Secretary and Assistant Secretaries. The Secretary shall perform
such duties and shall have such powers as the Board of Directors or the Chief
Executive Officer may from time to time prescribe. In addition, the Secretary
shall perform such duties and have such powers as are incident to the office of
the secretary, including without limitation the duty and power to give notices
of all meetings of stockholders and special meetings of the Board of Directors,
to attend all meetings of stockholders and the Board of Directors and keep a
record of the proceedings, to maintain a stock ledger and prepare lists of
stockholders and their addresses as required, to be custodian of corporate
records and the corporate seal and to affix and attest to the same on documents.
               Any Assistant Secretary shall perform such duties and possess
such powers as the Board of Directors, the Chief Executive Officer or the
Secretary may from time to time prescribe. In the event of the absence,
inability or refusal to act of the Secretary, the Assistant Secretary (or if
there shall be more than one, the Assistant Secretaries in the order determined
by the Board of Directors) shall perform the duties and exercise the powers of
the Secretary.
               In the absence of the Secretary or any Assistant Secretary at any
meeting of stockholders or directors, the chairman of the meeting shall
designate a temporary secretary to keep a record of the meeting.
Section 3.12. Treasurer and Assistant Treasurers. The Treasurer shall perform
such duties and shall have such powers as may from time to time be assigned by
the Board of Directors or the Chief Executive Officer. In addition, the
Treasurer shall perform such duties and have such powers as are incident to the
office of treasurer, including without limitation the duty and power to keep and
be responsible for all funds and securities of the corporation, to deposit funds
of the corporation in depositories selected in accordance with these Bylaws, to
disburse such funds as ordered by the Board of Directors, to make proper
accounts of such funds, and to render as required by the Board of Directors
statements of all such transactions and of the financial condition of the
corporation.
               The Assistant Treasurers shall perform such duties and possess
such powers as the Board of Directors, the Chief Executive Officer or the
Treasurer may from time to time prescribe. In the event of the absence,
inability or refusal to act of the Treasurer, the Assistant Treasurer (or if
there shall be more than one, the Assistant Treasurers in the order determined
by the Board of Directors) shall perform the duties and exercise the powers of
the Treasurer.

11



--------------------------------------------------------------------------------



 



Section 3.13. Salaries. Officers of the corporation shall be entitled to such
salaries, compensation or reimbursement as shall be fixed or allowed from time
to time by the Board of Directors.
ARTICLE IV
CAPITAL STOCK
Section 4.1. Issuance of Stock. Subject to the provisions of the Certificate of
Incorporation, the whole or any part of any unissued balance of the authorized
capital stock of the corporation or the whole or any part of any shares of the
authorized capital stock of the corporation held in the corporation’s treasury
may be issued, sold, transferred or otherwise disposed of by vote of the Board
of Directors in such manner, for such lawful consideration and on such terms as
the Board of Directors may determine.
Section 4.2. Stock Certificates; Uncertificated Shares. The shares of the
corporation shall be represented by certificates, provided that the Board of
Directors may provide by resolution or resolutions that some or all of any or
all classes or series of its stock shall be uncertificated shares. Every holder
of stock of the corporation represented by certificates shall be entitled to
have a certificate, in such form as may be prescribed by law and by the Board of
Directors, representing the number of shares held by such holder registered in
certificate form. Each such certificate shall be signed in a manner that
complies with Section 158 of the General Corporation Law of the State of
Delaware.
               Each certificate for shares of stock which are subject to any
restriction on transfer pursuant to the Certificate of Incorporation, these
Bylaws, applicable securities laws or any agreement among any number of
stockholders or among such holders and the corporation shall have conspicuously
noted on the face or back of the certificate either the full text of the
restriction or a statement of the existence of such restriction.
               If the corporation shall be authorized to issue more than one
class of stock or more than one series of any class, the powers, designations,
preferences and relative participating, optional or other special rights of each
class of stock or series thereof and the qualifications, limitations or
restrictions of such preferences and/or rights shall be set forth in full or
summarized on the face or back of each certificate representing shares of such
class or series of stock, provided that in lieu of the foregoing requirements
there may be set forth on the face or back of each certificate representing
shares of such class or series of stock a statement that the corporation will
furnish without charge to each stockholder who so requests a copy of the full
text of the powers, designations, preferences and relative, participating,
optional or other special rights of each class of stock or series thereof and
the qualifications, limitations or restrictions of such preferences and/or
rights.
               Within a reasonable time after the issuance or transfer of
uncertificated stock, the corporation shall send to the registered owner thereof
a written notice containing the information required to be set forth or stated
on certificates pursuant to Sections 151, 202(a) or 218(a) of the General
Corporation Law of the State of Delaware or, with respect to Section 151 of
General Corporation Law of the State of Delaware, a statement that the
corporation will furnish without charge to each stockholder who so requests the
powers, designations, preferences and relative participating, optional or other
special rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights.
Section 4.3. Transfers. Shares of stock of the corporation shall be transferable
in the manner prescribed by law and in these Bylaws. Transfers of shares of
stock of the corporation shall be made only on the books of the corporation or
by transfer agents designated to transfer shares of stock of the corporation.
Subject to applicable law, shares of stock represented by certificates shall be
transferred only

12



--------------------------------------------------------------------------------



 



on the books of the corporation by the surrender to the corporation or its
transfer agent of the certificate representing such shares properly endorsed or
accompanied by a written assignment or power of attorney properly executed, and
with such proof of authority or the authenticity of signature as the corporation
or its transfer agent may reasonably require. Except as may be otherwise
required by law, by the Certificate of Incorporation or by these Bylaws, the
corporation shall be entitled to treat the record holder of stock as shown on
its books as the owner of such stock for all purposes, including the payment of
dividends and the right to vote with respect to such stock, regardless of any
transfer, pledge or other disposition of such stock until the shares have been
transferred on the books of the corporation in accordance with the requirements
of these Bylaws.
Section 4.4. Lost, Stolen or Destroyed Certificates. The corporation may issue a
new certificate of stock in place of any previously issued certificate alleged
to have been lost, stolen or destroyed, upon such terms and conditions as the
Board of Directors may prescribe, including the presentation of reasonable
evidence of such loss, theft or destruction and the giving of such indemnity and
posting of such bond as the Board of Directors may require for the protection of
the corporation or any transfer agent or registrar.
Section 4.5. Record Date. The Board of Directors may fix in advance a date as a
record date for the determination of the stockholders entitled to notice of or
to vote at any meeting of stockholders, or entitled to receive payment of any
dividend or other distribution or allotment of any rights in respect of any
change, conversion or exchange of stock, or for the purpose of any other lawful
action. Such record date shall not be more than 60 nor less than 10 days before
the date of such meeting, nor more than 60 days prior to any other action to
which such record date relates.
               If no record date is fixed, the record date for determining
stockholders entitled to notice of or to vote at a meeting of stockholders shall
be at the close of business on the day before the day on which notice is given,
or, if notice is waived, at the close of business on the day before the day on
which the meeting is held. If no record date is fixed, the record date for
determining stockholders for any other purpose shall be at the close of business
on the day on which the Board of Directors adopts the resolution relating to
such purpose.
               A determination of stockholders of record entitled to notice of
or to vote at a meeting of stockholders shall apply to any adjournment of the
meeting; provided, however, that the Board of Directors may fix a new record
date for the adjourned meeting.
Section 4.6. Regulations. The issue, transfer, conversion and registration of
shares of stock of the corporation shall be governed by such other regulations
as the Board of Directors may establish.
ARTICLE V
GENERAL PROVISIONS
Section 5.1. Fiscal Year. Except as from time to time otherwise designated by
the Board of Directors, the fiscal year of the corporation shall begin on the
first day of January of each year and end on the last day of December in each
year.
Section 5.2. Corporate Seal. The corporate seal shall be in such form as shall
be approved by the Board of Directors.
Section 5.3. Waiver of Notice. Whenever notice is required to be given by law,
by the Certificate of Incorporation or by these Bylaws, a written waiver signed
by the person entitled to notice, or a waiver by

13



--------------------------------------------------------------------------------



 



electronic transmission by the person entitled to notice, whether before, at or
after the time stated in such notice, shall be deemed equivalent to notice.
Attendance of a person at a meeting shall constitute a waiver of notice of such
meeting, except when the person attends a meeting for the express purpose of
objecting at the beginning of the meeting, to the transaction of any business
because the meeting is not lawfully called or convened.
Section 5.4. Voting of Securities. Except as the Board of Directors may
otherwise designate, the Chief Executive Officer, the President (if the
President shall be a different individual than the Chief Executive Officer) or
the Treasurer may waive notice of, and act as, or appoint any person or persons
to act as, proxy or attorney-in-fact for this corporation (with or without power
of substitution) at any meeting of stockholders or securityholders of any other
entity or organization, the securities of which may be held by this corporation.
Section 5.5. Evidence of Authority. A certificate by the Secretary, or an
Assistant Secretary, or a temporary Secretary, as to any action taken by the
stockholders, directors, a committee or any officer or representative of the
corporation shall as to all persons who rely on the certificate in good faith be
conclusive evidence of such action.
Section 5.6. Certificate of Incorporation. All references in these Bylaws to the
Certificate of Incorporation shall be deemed to refer to the Certificate of
Incorporation of the corporation, as amended and in effect from time to time.
Section 5.7. Severability. Any determination that any provision of these Bylaws
is for any reason inapplicable, illegal or ineffective shall not affect or
invalidate any other provision of these Bylaws.
Section 5.8. Pronouns. All pronouns used in these Bylaws shall be deemed to
refer to the masculine, feminine or neuter, singular or plural, as the identity
of the person or persons may require.
ARTICLE VI
AMENDMENTS
     These Bylaws may be altered, amended or repealed, in whole or in part, or
new Bylaws may be adopted by the Board of Directors or by the stockholders as
provided in the Certificate of Incorporation.
* * *
Approved by the Board of Directors on                                         ,
2009

14